 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Darren Udd, et al.,                             No. CV-18-01616-PHX-DWL
10                  Plaintiffs,                       ORDER
11    v.
12    City of Phoenix, et al.,
13                  Defendants.
14
            Pending before the Court are (1) a motion for summary judgment on all remaining
15
     claims by Defendants City of Phoenix (“the City”) and Mary Roberts (collectively,
16
     “Defendants”) (Doc. 98), (2) a motion for partial summary judgment by Plaintiffs Darren
17
     Udd and Amy Udd (collectively, “Plaintiffs”) (Doc. 100), (3) Plaintiffs’ motion to exclude
18
     certain opinions of defense expert Brent Taylor (Doc. 99), and (4) Plaintiffs’ motion to
19
     strike all exhibits attached to Defendants’ summary judgment reply (Doc. 111). For the
20
     following reasons, the first three motions will be granted in part and denied in part and
21
     Plaintiffs’ motion to strike will be denied.
22
                                          BACKGROUND
23
     I.     Factual Background
24
            Darren Udd (“Darren”) is a retired homicide detective who formerly worked for the
25
     Phoenix Police Department (“PPD”). His wife, Amy Udd (“Amy”), currently works for
26
     the PPD as a communications operator. Mary Roberts is a PPD Assistant Chief who,
27
     during the time period relevant to this lawsuit, oversaw the PPD’s Professional Standards
28   Bureau (“PSB”) and Special Investigations Division (“SID”). PSB investigates internal
 1   policy violations committed by PPD officers, while SID investigates crimes allegedly
 2   committed by City employees.
 3          On October 25, 2016, the PPD received an email from a concerned citizen alleging
 4   that Darren was parking his police cruiser at home and only leaving the house for three to
 5   four hours each day, sometimes not at all. (Doc. 98-4 at 2-3; Doc. 100-1 at 19-20.) It
 6   concluded: “Clearly there is an issue here, unless of course he is permitted to work from
 7   home, which would make this a mute [sic] point. If he has no work from home [privileges],
 8   his work hours are quite improper. We have BCC’d this to seven different people in your
 9   police department . . . . We would prefer to remain anonymous. We take no pleasure[] in
10   reporting this, but if he were our employee we would want to know.” (Doc. 100-1 at 20.)1
11          In response to this email, PSB conducted a Non-Audit Report (“NAR”) to assess

12   whether Darren was missing work hours. (Doc. 98-6 at 9; Doc. 100-2 at 45.)2 The initial

13   NAR found 387 hours missing over a five-month span, prompting PSB to perform a 12-

14   month audit. (Doc. 98-6 at 9.) On December 14, 2016, Roberts received a report from

15   PSB that Darren had 1054.5 missing hours over a 12-month period. (Doc. 100-2 at 45.)

16   This was apparently the largest number of missing hours that department personnel had
     ever seen. (Doc. 98-1 at 69-70.)
17
            Following Roberts’s receipt of this report, SID began a criminal investigation into
18
     whether Darren had committed time theft. (Doc. 98 at 2; Doc. 100 at 3; Doc 100-1 at 69-
19
     70.) The SID investigation was overseen by Detective Sonia Stanley, who consulted a
20
     number of sources in an attempt to track down Darren’s missing hours, including
21
22
23
     1
            Plaintiffs dispute the “validity and source” of the email because the sender did not
     reply to subsequent communications. (Doc. 100 at 2.)
24
     2
            NAR is a “snapshot” of missing hours that uses various electronic data points,
25   including use of an officer’s magnetic key card to enter PPD buildings, radio transmissions,
26   and computer logs, to attempt to account for the missing hours. (Doc. 98-1 at 15; Doc. 35
     ¶ 41.) The parties agree that NAR does not provide a precise accounting of missing hours
27   and that further investigation tends to reduce, or “wash out,” the total number of missing
28   hours due to PPD personnel performing job duties outside the office. (Doc. 98 at 2; Doc.
     100 at 2-3; Doc. 98-1 at 43.)


                                                -2-
 1   spreadsheets of Darren’s shift/work hours, electronic records of Darren’s PPD access card
 2   activity, user history records for the PPD’s records management system, and weekly
 3   payroll time forms. (Doc. 98-6 at 9.) Detective Stanley also obtained Darren’s off-site
 4   parking permit, which revealed that he “is not authorized to park the vehicle at home, as
 5   he lives too far outside the city limits.” (Id.)
 6          During the SID investigation, Darren continued to work on his assigned cases but
 7   did not, by order of Roberts, receive any new cases. (Doc. 35 ¶¶ 39-40.) This resulted in
 8   a reduction of his overtime hours. (Id. ¶ 39.)
 9          Plaintiffs allege that, shortly after the SID investigation began, Amy’s supervisor,
10   Heather Grosskopf, told Amy that she had heard “Darren Udd was under investigation for
11   theft and it did not look good.” (Doc. 105-1 at 175-77.)

12          On December 23, 2016, Detective Stanley authored a search warrant application to

13   obtain information concerning Darren’s cell phone. (Doc. 98-6 at 10.) The application

14   was approved by a judge and Detective Stanley faxed the warrant to Verizon that day. (Id.)

15          On January 4, 2017, Detective Stanley received the requested information from

16   Verizon and forwarded the information to the PPD Crime Analysis Research Unit for GPS
     analysis. (Id.)
17
            On January 26, 2017, Detective Stanley spoke with Darren’s supervisor, Sergeant
18
     Lumley. (Id. at 11.) Sergeant Lumley made various statements during this interview that
19
     were favorable to Darren.       For example, Sergeant Lumley stated that Darren often
20
     performed follow-up work in the field on the way into the office and that Darren would
21
     provide advance notice when he was going to arrive after the beginning of his shift. (Id. at
22
     11-12.) Sergeant Lumley also described Darren as a “responsible, hardworking senior
23
     detective[]” and answered “no” when asked if he was ever concerned about Darren failing
24
     to work his full shifts. (Id.) Additionally, Sergeant Lumley noted that he was aware that
25
     Darren often worked off duty, on his own computer, but “couldn’t enumerate [those hours
26
     be]cause he probably wouldn’t tell me.” (Id. at 12.) Sergeant Lumley also provided
27
     Detective Stanley with his notes on Darren’s activity, which included a number of criminal
28
     trials. (Id. at 12-13.) Finally, Sergeant Lumley stated that he was “very surprised when he


                                                   -3-
 1   learned [Darren] was being investigated” because Darren was “a very hard working
 2   detective, with a great reputation.” (Id. at 13.)
 3          On the other hand, not all of Sergeant Lumley’s statements were favorable to
 4   Darren.3 For example, the cell-tower information from Darren’s personal cell phone
 5   suggested that, on one day when he was supposed to be working, he remained at home all
 6   day and never went into the office. (Doc. 98-17 at 6.) When asked about this, Sergeant
 7   Lumley stated that “[h]e does not allow detectives to work full shifts from home” and that
 8   he “has never authorized Detective Udd to work a full shift from home.” (Id. at 6-7.)
 9   Additionally, when Sergeant Lumley was presented with “data points indicating a pattern
10   of when Detective Udd arrived at [the office],” he responded that “those times would not
11   be consistent with the amount of flex time he authorized, and the number . . . was large

12   enough [that he] would have remembered had he allowed this much time.” (Id. at 7.)

13   Finally, Sergeant Lumley emphasized that “he would not have given any employee

14   authorization to make their own work schedule and work wherever they chose for their

15   weekly 40 hours.” (Id.)

16          On February 2, 2017, Detective Stanley discovered that Verizon had sent her
     information for the wrong cell phone. (Id. at 11.)
17
            On February 14, 2017, Detective Stanley authored a search warrant application to
18
     obtain information concerning the correct cell phone. (Id. at 10.)
19
            Plaintiffs allege that, on February 16, 2017, Roberts told Detective Adriana Miner
20
     (while the two were attending a fallen officers’ service) that Darren’s “indictment and
21
     termination [are] inevitable” and that she was “waiting to hear back from fiscal to get the
22
23
24
     3
            Although the interview summary that appears in Detective Stanley’s report
     describes some of Sergeant Lumley’s favorable statements concerning Darren (Doc. 98-6
25   at 11-14), the PSB summary report identifies additional statements by Sergeant Lumley
26   that were less favorable to Darren (Doc. 98-17 at 6-7). It is unclear, from the summary
     judgment materials submitted by the parties, whether Sergeant Lumley was interviewed
27   once or twice—the wording of the PSB report suggests there was a single, joint interview.
28   (Doc. 98-17 at 6 [“Sergeant Eric Lumley #5097 was interviewed by PSB investigators and
     SID detectives.”]).


                                                  -4-
 1   precise dollar amount in order to determine what class of felony to charge him with.” (Id.
 2   at 33.) As discussed in more detail infra, Roberts denies this conversation happened. (Doc.
 3   98-14 at 11-13.) Detective Miner does not recall the specifics alleged by Plaintiffs but does
 4   recall having a conversation with Roberts at a fallen officers’ service. (Doc. 105-1 at 157-
 5   59, 153-54.)
 6          On February 17, 2017, Detective Stanley received the results from Verizon and
 7   forwarded the information to the PPD Crime Analysis Research Unit for GPS analysis.
 8   (Id. at 11.)
 9          On March 27, 2017, Detective Stanley retrieved copies of the law enforcement sign-
10   in logs from the Maricopa County Superior Court. (Id. at 17.)
11          On April 19, 2017, Detective Stanley and Sergeant Heather Maldonado interviewed

12   Darren, with Darren’s lawyer present. (Id. at 14.) During the meeting, Detective Stanley

13   explained to Darren the steps she had already taken in the investigation. (Id.) Darren

14   admitted that he parked his work vehicle at home even though his request for permission

15   to park at home had been denied. (Id. at 15.) Darren also explained that he is an insomniac

16   and often works on his cases at night on his personal computer, work that would not be
     evident from a review of his work computer. (Id.) Darren provided information to
17
     Detective Stanley about some of the dates for which time was missing. (Id.) Darren also
18
     noted that he had an access card that granted him entry to the city parking garage at 305
19
     West Adams Street. (Id.) Finally, Darren flatly denied that he left his house at 10 a.m. and
20
     returned by 2 p.m., as the citizen complaint suggested. (Id. at 16.) Detective Stanley
21
     explained to Darren that, based on his representations, she would be able to account for
22
     some of the missing time. (Id.)
23
            On April 26, 2017, Detective Stanley called Darren to ask him to bring his work
24
     laptop to the office the next day. (Id.) Additionally, Detective Stanley informed Darren
25
     that, based on the access card, she had been able to clear all but 96 of his missing hours.
26
     (Id.) In response, Darren revealed that his wife had been the one using the access card to
27
     park her personal vehicle at the city garage. (Id.) Based on this new information, Detective
28
     Stanley informed Darren that she would have to add back the hours she had cleared and


                                                 -5-
 1   that she did not feel comfortable speaking to him without an attorney present. (Id.)
 2          At the conclusion of the SID investigation into Darren’s missing hours—taking into
 3   account the GPS data from Darren’s personal phone and work phone, Sergeant Lumley’s
 4   notes, court sign-in records, the interview of Darren, and records from Darren’s work
 5   computer—Detective Stanley was unable to account for 221 of Darren’s initial total of
 6   1054.5 missing hours. (Id. at 17-19.) Detective Stanley concluded her report as follows:
 7   “[T]he total amount of unaccounted for time over one hour is 221 hours, multiplied by
 8   Detective Udd’s hourly wage of $34.82/hour, equals the amount of $7,695.22 It is
 9   recommended that Darren Udd be charged with theft per A.R.S. § 13-1802, a Class 3
10   felony.” (Id. at 19.)
11          On April 27, 2017, SID began a separate criminal investigation into Plaintiffs’ use

12   of the parking pass. (Doc. 98-7 at 11.) The theory underlying the investigation was that

13   Plaintiffs “committed theft when they utilized a City of Phoenix issued parking pass for

14   the Adams Street garage for personal use. In doing so, [Plaintiffs] did not pay the required

15   fees for employees parking a personal vehicle at the garage. [Such conduct constitutes]

16   theft for each employee, with the range of $390 - $611, a Class 1 misdemeanor.” (Id. at
     5.) Detective Christa Mose was assigned to the investigation. (Id. at 11)
17
            On May 9, 2017, Darren sent an email to co-workers seeking donations for a fellow
18
     detective’s retirement party. (Doc. 105 at 7.) In that email, Darren stated: “Be advised that
19
     you will most likely be under video surveillance when you are in my cubicle since I am
20
     still under investigation and will likely be indicted for my criminal behavior . . . .” (Doc.
21
     105-1 at 87-88.) Darren contends this email “clearly upset” Roberts. (Doc. 105 at 7.)
22
            On June 21, 2017, Commander John Collins received a report from Sergeant
23
     Maldonado summarizing Detective Stanley’s investigation into Darren’s missing hours.
24
     (Doc. 98-8.)      On the final page of the report, Sergeant Maldonado wrote:
25
     “Recommendation: This investigation is to be submitted to the Maricopa County
26
     Attorney’s Office [‘MCAO’] for one count of theft, a class 3 felony.” (Id. at 4.) In a
27
     handwritten note, Commander Collins wrote: “Forward to [Assistant Chief] Roberts for
28
     review.” (Id.) Roberts, in turn, added a handwritten note that read: “Approved for


                                                 -6-
 1   submittal to MCAO. Return to Sgt. Maldonado who will provide a copy to PSB.” (Id.)
 2   During her deposition in this case, Roberts testified that she had a non-discretionary duty
 3   to submit all investigations to the MCAO for which there was probable case that a crime
 4   had been committed. (Doc. 98-14 at 19.)
 5           Separately, on June 21, 2017, Detective Mose interviewed Amy’s supervisor,
 6   Grosskopf, concerning the parking pass. (Doc. 98-7 at 12.) Grosskopf reported that it is
 7   “common knowledge” among Amy’s co-workers that employees must pay to park in the
 8   Adams Street garage and that “there are emails and ‘ENS’ (employee notification system)
 9   that go out periodically to remind employees that they need to pay for parking.” (Id.)
10           On June 27, 2017, Detective Mose completed her incident report concerning the
11   parking pass issue. On the final page of the report, she concluded: “Theft, a Class 1

12   misdemeanor, is requested for Darren Udd and Amy Udd.” (Doc. 98-7 at 13.) The report

13   cited the following four pieces of evidence as providing support for the proposed charge:

14   (1) Darren’s admission that he knew the parking pass was assigned to a city vehicle, yet

15   Amy was using it for a personal vehicle; (2) the “pattern of usage” at the parking garage,

16   which matched Amy’s work schedule but not Darren’s work schedule; (3) the fact that
     Darren had signed a form that “specifically outlines the rules regarding usage of the pass,”
17
     and (4) Grosskopf’s statements concerning Amy’s knowledge of the rules requiring
18
     employees to pay for parking. (Id.)
19
             On August 7, 2017, Darren received an at-home work assignment pending
20
     resolution of the criminal investigation. (Doc. 98-15 at 2.)
21
             On August 14, 2017, Darren, through counsel, sent a Notice of Claim to the City.
22
     (Doc. 105-1 at 95.) The Notice of Claim alleged state-law claims of defamation, intentional
23
     infliction of emotional distress, and abuse of process, as well as a number of federal claims.
24
     (Id.)
25
             On September 1, 2017, Detective Stanley received a “turndown” notice from the
26
     MCAO, which stated that the MCAO was declining to prosecute the time-theft case against
27
     Darren because there was “no reasonable likelihood of conviction.” (Doc. 100-4 at 1-2.)
28
             On September 5, 2017, Commander Collins received a report from Sergeant


                                                 -7-
 1   Maldonado summarizing Detective Mose’s investigation concerning the parking pass.
 2   (Doc. 98-9.)      On the final page of the report, Sergeant Maldonado wrote:
 3   “Recommendation: This investigation is to be submitted to the City Prosecutor’s Office for
 4   one count of theft each for Mrs. Udd and Detective Udd . . . for the unlawful use of the
 5   parking pass for 13 months at $47.00 per month.” (Id. at 3.) In a handwritten note,
 6   Commander Collins wrote: “Forward to [Assistant Chief] Roberts for review.” (Id.)
 7   Roberts, in turn, added a handwritten note that read: “Approved for submittal. Return to
 8   Sgt. Maldonado who will provide a copy to PSB.” (Id.)
 9          On October 4, 2017, PSB began an administrative investigation into allegations that
10   Darren (1) failed to complete his full duty shifts and (2) parked his city vehicle at his
11   residence. (Doc. 98-16 at 2; Doc. 98-17 at 2.) At this time, Darren requested to return to

12   his prior job, but he was instead assigned to “call-back” duty, which he regarded as

13   “menial” and “punitive.” (Doc. 98-5 at 82.) Call-back duty involves “making telephone

14   calls to citizens in situations that did not warrant a patrol officer to be dispatched.” (Doc.

15   105-1 at 7.) Additionally, his schedule changed such that his schedule and Amy’s schedule

16   were “in opposition.” (Doc. 98-5 at 82.)
            On November 10, 2017, Darren provided the City of Phoenix with a “Notice of
17
     Constructive Discharge.”     (Doc. 105-1 at 7.)      In that notice, Darren described the
18
     “intolerable working conditions” he was experiencing. (Id.)
19
            On December 1, 2017, the Glendale City Prosecutor’s Office announced that it
20
     would decline to prosecute the misdemeanor theft charges because “the filing of charges
21
     was not appropriate.” (Doc. 100-4 at 30.) (The investigation of Plaintiffs was referred to
22
     Glendale rather than Phoenix due to a perceived conflict, see Doc. 35 ¶ 111.)
23
            On December 15, 2017—while the PSB investigation was still pending—Darren
24
     took early retirement. (Doc. 100 at 2.)
25
            On December 21, 2017, Darren’s request for an “Honorably Retired” identification
26
     card was denied. (Doc. 105-1 at 82.)
27
            On January 5, 2018, Darren was mailed his “Retired” card. (Id.) Darren contends
28
     that “not receiving an Honorable Retirement is a huge red flag that negatively impacts


                                                 -8-
 1   employability.” (Id. at 8.)
 2          On March 1, 2018, the PSB investigation of Darren concluded. It sustained the
 3   allegations that Darren failed to complete his full duty shifts and improperly parked his city
 4   vehicle at his residence. (Doc. 98-17 at 2.) Among other things, the PSB report noted that
 5   there were 21 instances where the last recorded data point for Darren’s work day was his
 6   “fueling log”—a scenario that suggested Darren was visiting the gas station to “fuel[] his
 7   City assigned vehicle” after leaving the office for the day and while en route to his home.
 8   (Id. at 5-6.) The report noted that “[t]he time of these 21 fueling incidents varied from one
 9   half hour before the end of [Darren]’s work shift to five and one half hours before the end
10   of the work shift.” (Id.) The summary report concluded: “An administrative review of
11   [Darren]’s attendance revealed 580 hours of accounted time during the review period.

12   [Darren] said he came to work late and left early because he did a large amount of work

13   from home, and this work from home equaled more hours than the 580 which were

14   unaccounted for.     Despite an exhaustive review, PSB investigators were unable to

15   corroborate [Darren]’s claim. During the review period [Darren] also parked his City

16   assigned vehicle at his residence. [Darren] was not authorized to park at his residence, but
     he admitted he did so because he felt it was a more efficient use of his time.” (Id. at 10.)
17
     Because Darren had retired before the investigation was completed, no disciplinary action
18
     was taken. (Id. at 11.)
19
            On October 31, 2018, PSB issued Amy a written reprimand for her use of the
20
     parking pass and closed the investigation. (Doc. 98-18 at 4.)
21
     II.    Other PPD Time-Theft Investigations
22
            Darren cites two other investigations of time theft by PPD officers in support of his
23
     allegation that he was discriminated against because of his age and gender. First, Darren
24
     references the investigation of Lieutenant Michael Rivera. (Doc. 105 at 13.) In that case,
25
     Sergeant Maldonado submitted a report to Roberts stating that the number of missing hours
26
     did not amount to a felony, whereupon Roberts asked Sergeant Maldonado to conduct a
27
     second review. (Doc. 105-1 at 111.) Sergeant Maldonado stated in her deposition that she
28
     was not aware of another instance in which Roberts asked her to conduct a second review.


                                                 -9-
 1   (Id.) Lieutenant Rivera died before the second review was completed. (Id.)
 2          Second, Darren describes the investigation of Detective Kim Cooper. (Doc. 105 at
 3   13-14.) This investigation began after Detective Cooper’s ex-husband informed the PPD
 4   that she was using a city vehicle to transport their child. (Doc. 98-1 at 6.) The six-month
 5   NAR of Detective Cooper turned up 300.25 missing hours. (Doc. 105-1 at 201.) Detective
 6   Cooper’s direct supervisor, when interviewed, explained that he explicitly allowed
 7   Detective Cooper to “work from home, come in late, and leave early with an expectation
 8   that she would make up any missing hours.” (Id.) Detective Cooper declined to be
 9   interviewed. (Id.) Detective Mike Smorong concluded there was “insufficient probable
10   cause to show the crime of theft occurred based on the supervisor permissions.” (Id. at
11   202.) Roberts approved the recommendation to close the case and referred the matter to

12   PSB. (Id.) Detective Cooper retired while a PSB investigation into her use of the city

13   vehicle to transport her child was in progress. (Id. at 204-06.)

14   III.   Records Kept By Defendants

15          The “incident reports” summarizing the investigations of Plaintiffs contain

16   notations suggesting that both were arrested. (Doc. 100 at 6-7.) A “bug” in the PPD
     software required administrators to check the “arrested” box whenever an investigation
17
     was submitted to a prosecutor’s office for potential prosecution, regardless of whether the
18
     subject of the investigation had actually been arrested. (Id. at 8.) Plaintiffs allege these
19
     false arrest records were sent to the MCAO, the Glendale City Prosecutor’s Office, and the
20
     Arizona Peace Officer Standards and Training Board (“AZPOST”), an organization that
21
     certifies law enforcement officers.     (Id. at 8-9.)    Defendants state that “[t]he only
22
     individuals who have access [to] and have seen Plaintiffs’ . . . records are the investigators
23
     who inputted the data, their chain of command, and the two prosecuting entities that
24
     Plaintiffs were referred to for potential prosecution.” (Doc. 104 at 3.)
25
            In 2018, Darren’s name was added to the “Brady list,” a list of police officers
26
     accused of professional misconduct that prosecutors must disclose to criminal defendants.
27
     (Doc. 105 at 12-13.) Plaintiffs contend that Defendants attempted to impede Darren’s
28
     appeal of the placement of his name on the Brady list, but Defendants state this is “pure


                                                 - 10 -
 1   speculation.” (Doc. 105 at 12-13; Doc. 109 at 8.) Plaintiffs acknowledge that Darren’s
 2   name was later removed from the Brady list. (Doc. 105 at 13.)4
 3   IV.    Procedural History
 4          On May 8, 2018, Plaintiffs commenced this action by filing a complaint in Maricopa
 5   County Superior Court. (Doc. 1-1 at 12.) The complaint alleged state-law claims of
 6   defamation, abuse of process, and intentional infliction of emotional distress, as well as
 7   federal claims under 42 U.S.C. § 1983, Title VII, and the Age Discrimination in
 8   Employment Act (“ADEA”). (Doc. 1-1 at 29-37.)
 9          On May 29, 2018, Defendants removed the case to this Court. (Doc. 1.)
10          On June 11, 2018, Plaintiffs filed their first amended complaint (“FAC”). (Doc. 9.)
11   The FAC added claims of negligence, wrongful termination/constructive discharge, and

12   loss of consortium. (Id. at 34-36.)

13          On June 28, 2018, Defendants filed a partial motion to dismiss Plaintiffs’ claims for

14   abuse of process and intentional infliction of emotional distress (for failure to state a claim)

15   and to dismiss state-law claims against Roberts (for failure to comply with Arizona’s notice

16   of claims statute). (Doc. 11.)
            On December 21, 2018, the Court granted the partial motion to dismiss. (Doc. 32.)
17
            On January 29, 2019, Plaintiffs, with leave of Court, filed a second amended
18
     complaint (“SAC”). (Doc. 35.)
19
            On August 1, 2019, the parties filed a motion to extend the page limits on their
20
     summary judgment motions. (Doc. 93.) That request was denied. (Doc. 94.)
21
            On August 30, 2019, Defendants filed a motion for summary judgment on all
22
     remaining claims. (Doc. 98.) That same day, Plaintiffs filed a motion to exclude certain
23
     opinions of Defendants’ expert witness, Brent Taylor, and a motion for partial summary
24
25
     4
26          On March 20, 2020, Plaintiffs filed a motion to supplement the summary judgment
     record with evidence that Darren’s name was not, in fact, removed from the Brady list.
27   (Doc. 120.) Because this motion is not yet fully briefed, the Court will not address it now.
28   The parties may address the summary judgment ramifications, if any, of Plaintiffs’
     supplementation request in their yet-to-be-filed response and reply briefs.


                                                  - 11 -
 1   judgment. (Docs. 99, 100.)
 2          On September 30, 2019, Defendants responded to Plaintiffs’ motions (Docs. 103,
 3   104) and Plaintiffs responded to Defendants’ motion (Doc. 105).
 4          On October 22, 2019, Plaintiffs filed replies in support of their respective motions
 5   (Docs. 108, 110) and Defendants filed a reply in support of their motion (Doc. 109).
 6          On October 28, 2019, Plaintiffs filed a motion to strike all exhibits attached to
 7   Defendants’ reply. (Doc. 111.)
 8          On November 11, 2019, Defendants filed a response. (Doc. 112.)
 9          On November 18, 2019, Plaintiffs filed a reply. (Doc. 113.)
10          On March 18, 2020, the Court issued a tentative order addressing the four pending
11   motions. (Doc. 115.)

12          On March 23, 2020, the Court heard oral argument. (Doc. 121.)

13                                         DISCUSSION

14   I.     Motion To Strike

15          The Court will begin by addressing Plaintiffs’ motion to strike because its resolution

16   could affect the scope of evidence that may be considered when addressing the other
     pending motions. Plaintiffs move to strike all exhibits attached to Defendants’ summary
17
     judgment reply because the case management order states that “[n]o evidence may be
18
     submitted with a reply.” (Doc. 111, citing Doc. 29 at 6.) In response, Defendants contend
19
     that each exhibit attached to their reply was either (1) already part of the record or (2)
20
     properly filed in response to new arguments raised in Plaintiffs’ summary judgment
21
     response. (Doc. 112.)
22
            Plaintiffs are correct that it is possible to construe the wording of paragraph 8(c) of
23
     the case management order as categorically precluding the submission of any evidence in
24
     support of a summary judgment reply. That was not, however, the Court’s intent—the
25
     purpose of paragraph 8(c) is simply to prevent sandbagging. Here, Defendants have not
26
     engaged in sandbagging with respect to the challenged exhibits—those exhibits constitute
27
     evidence that is responsive to arguments raised in Plaintiffs’ response. It is permissible to
28


                                                 - 12 -
 1   attach evidence to a reply under these circumstances.5           See, e.g., TSI Inc. v. Azbil
 2   BioVigilant Inc., 2014 WL 880408, *1 (D. Ariz. 2014) (“While a party may not file ‘new’
 3   evidence with a reply, it may file ‘rebuttal’ evidence to contravene arguments first raised
 4   by the non-moving party in its opposition. . . . District of Arizona precedent is clear . . .
 5   that it is immaterial that [the movant] already had this evidence in its possession at the time
 6   it filed is motion for summary judgment, so long as it is rebuttal evidence.”); E.E.O.C. v.
 7   Creative Networks, LLC & Res-Care, Inc., 2008 WL 5225807, *2 (D. Ariz. 2008)
 8   (acknowledging that “a party may not file ‘new’ evidence with a reply and then deprive the
 9   opposing party of an opportunity to respond to the new evidence” but holding that evidence
10   attached to defendant’s reply was “proper” because it merely “rebut[ted] arguments first
11   raised by Plaintiff in its opposition to Defendant’s Motion for Summary Judgment”). Thus,

12   Plaintiffs’ motion to strike will be denied.

13   II.    Cross-Motions For Summary Judgment

14          A.     Standard Of Review

15          A party moving for summary judgment “bears the initial responsibility of informing

16   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
     depositions, answers to interrogatories, and admissions on file, together with the affidavits,
17
     if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
18
     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
19
     production, the moving party must either produce evidence negating an essential element
20
     of the nonmoving party’s claim or defense or show that the nonmoving party does not have
21
     enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
22
     Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
23
     [the] moving party carries its burden of production, the nonmoving party must produce
24
     evidence to support its claim or defense.” Id. at 1103.
25
            “Summary judgment is appropriate when ‘there is no genuine dispute as to any
26
27
     5
28         In contrast, and as discussed in more detail below, some of the arguments raised in
     Defendants’ reply constitute new arguments, not rebuttal arguments.


                                                    - 13 -
 1   material fact and the movant is entitled to judgment as a matter of law.’” Rookaird v. BNSF
 2   Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine
 3   dispute of material fact exists if ‘there is sufficient evidence favoring the nonmoving party
 4   for a jury to return a verdict for that party.’” United States v. JP Morgan Chase Bank
 5   Account No. Ending 8215 in Name of Ladislao V. Samaniego, VL: $ 446,377.36, 835 F.3d
 6   1159, 1162 (9th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-
 7   50 (1986)).    The court “must view the evidence in the light most favorable to the
 8   nonmoving party and draw all reasonable inference in the nonmoving party’s favor.”
 9   Rookaird, 908 F.3d at 459. Summary judgment is also appropriate against a party who
10   “fails to make a showing sufficient to establish the existence of an element essential to that
11   party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477

12   U.S. at 322.

13          Finally, a key limitation on a district court’s power to enter summary judgment is

14   that this power may be exercised only “so long as the losing party was on notice that she

15   had to come forward with all of her evidence.” Celotex, 477 U.S. at 326. Accordingly, a

16   party moving for summary judgment must raise, in its initial motion, all of the grounds on
     which it is seeking relief. It is impermissible, in contrast, for a movant to raise new grounds
17
     for the first time in its reply. Indeed, the general rule is that “[t]he district court need not
18
     consider arguments raised for the first time in a reply brief,” Zamani v. Carnes, 491 F.3d
19
     990, 997 (9th Cir. 2007), and this rule applies with particularl force in the summary-
20
     judgment context. See, e.g., S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
21
     Commentary, Rule 56, at 166 (2020) (“Moving parties are expected to put all of their
22
     arguments . . . in the opening brief . . . [and] aren’t supposed to include new arguments . .
23
     . in their reply briefs . . . . When the moving party includes impermissible content in a
24
     reply brief, the court can . . . simply disregard the impermissible content.”); Fried v. Surrey
25
     Vacation Resorts, Inc., 2010 WL 2330272, *1 (W.D. Wisc. 2010) (“[T]he movant in a
26
     summary judgment motion cannot introduce new . . . arguments in its reply materials.”).
27
     Cf. Fed. R. Civ. P. 56(f)(2) (district court may grant summary judgment “on grounds not
28
     raised by a party” only “[a]fter giving notice and a reasonable time to respond”).


                                                  - 14 -
 1          In this case, the parties foresaw that it might be difficult to raise all of their preferred
 2   arguments in a 17-page motion and thus sought, unsuccessfully, an extension of the page
 3   limits. (Docs. 93, 94.) With the benefit of hindsight, the Court would have granted this
 4   request.    Nevertheless, because the request was denied, the Court must limit its
 5   consideration to the arguments and issues properly raised in the parties’ initial motions.
 6          B.     Federal Claims
 7                 1.      Section 1983 claim
 8          In Count Four of the SAC, Plaintiffs assert a claim against the City and Roberts
 9   under 42 U.S.C. § 1983. (Doc. 35 ¶¶ 194-218.) Specifically, Plaintiffs allege violations
10   of (1) their substantive due process rights under the Fourteenth Amendment, (2) their
11   procedural due process rights under the Fourteenth Amendment, (3) their right to

12   “protected speech” under the First Amendment, and (4) their right to be free from

13   unreasonable searches and seizures under the Fourth Amendment. (Id.) Plaintiffs further

14   contend the City is liable under Monell v. Dep’t of Soc. Servs. of City of New York, 436

15   U.S. 658 (1978), because (1) Roberts is a final policymaker, or (2) alternatively, Roberts

16   ratified the unconstitutional acts of her subordinates. (Doc. 105 at 9.)
                           a.      Qualified immunity
17
            Roberts argues that, to the extent Plaintiffs’ § 1983 claim is premised on violations
18
     of their rights to substantive and/or procedural due process under the Fourteenth
19
     Amendment, she is entitled to qualified immunity. (Doc. 98 at 5-8.)6 Meanwhile, Plaintiffs
20
     argue in their affirmative summary judgment motion that “Defendants are not entitled to
21
     qualified immunity.” (Doc. 100 at 12-14.)
22
            “Qualified immunity shields federal and state officials from money damages unless
23
     a plaintiff pleads facts showing (1) that the official violated a statutory or constitutional
24
     right, and (2) that the right was ‘clearly established’ at the time of the challenged conduct.”
25
     Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). A government official’s conduct violates
26
27
     6
28          Roberts does not, in contrast, invoke qualified immunity to the extent the § 1983
     claims are premised on violations of the First and Fourth Amendments. (Doc. 98 at 8-9.)


                                                   - 15 -
 1   “clearly established” law when “‘the contours of a right are sufficiently clear’ that every
 2   ‘reasonable official would have understood that what he is doing violates that right.’” Id.
 3   at 741 (citation omitted). Although there need not be a “case directly on point,” “existing
 4   precedent must have placed the statutory or constitutional question beyond debate.” Id. In
 5   other words, the case law must “have been earlier developed in such a concrete and
 6   factually defined context to make it obvious to all reasonable government actors, in the
 7   defendant’s place, that what he is doing violates federal law.” Shafer v. Cty. of Santa
 8   Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017). See also Kisela v. Hughes, 138 S. Ct. 1148,
 9   1152 (2018) (“This Court has repeatedly told courts—and the Ninth Circuit in particular—
10   not to define clearly established law at a high level of generality.”) (quotation omitted).
11          “Once the defense of qualified immunity is raised by the defendant, the plaintiff

12   bears the burden of showing that the rights allegedly violated were ‘clearly established.’”

13   LSO, Ltd. v. Stroh, 205 F.3d 1146, 1157 (9th Cir. 2000). See also Romero v. Kitsap Cty.,

14   931 F.2d 624, 627 (9th Cir. 1991) (“The plaintiff bears the burden of proof that the right

15   allegedly violated was clearly established at the time of the alleged misconduct.”) (citation

16   omitted). Although it “is often beneficial” to begin the qualified-immunity analysis by
     addressing whether a statutory or constitutional right has been violated, district courts are
17
     vested with discretion to determine “which of the two prongs of the qualified immunity
18
     analysis should be addressed first in light of the circumstances in the particular case at
19
     hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).
20
                                  i.     Substantive due process
21
            Roberts argues that the only theories articulated by Plaintiffs that could possibly fall
22
     under the rubric of substantive due process are (1) a claim premised on the “right[] to a
23
     better criminal investigation” and/or (2) a claim premised on the right “to not have an
24
     investigation referred for prosecution unless it would result in actual prosecution.” (Doc.
25
     98 at 6-7.) Roberts contends that such rights simply do not exist and are not, in any event,
26
     clearly established by the case law. (Id.)
27
            Plaintiffs’ response is, in many respects, non-responsive.         (Doc. 105 at 4-6.)
28
     Plaintiffs don’t directly acknowledge Roberts’s arguments and instead seem to argue they


                                                  - 16 -
 1   can prevail on a substantive due process claim because (1) Roberts arbitrarily deprived
 2   Darren of his liberty interest in pursuing an occupation, (2) “Defendants initiated a
 3   wrongful prosecution based on known faulty evidence and ignored exculpatory evidence,”
 4   and/or (3) Roberts’s “deliberate use of criminal prosecutions to intimidate and retaliate
 5   against PPD employees” is behavior that “shocks the conscience.” (Id.)7
 6          Roberts is entitled to qualified immunity on any § 1983 claim premised on a
 7   substantive due process theory. Plaintiffs’ first argument appears to be that Roberts’s
 8   actions stigmatized Darren and besmirched his reputation as a police officer, which in turn
 9   prevented him from being able to pursue employment opportunities following his
10   retirement. However, the primary case proffered by Plaintiffs as the “clearly established”
11   law supporting this claim—Mustafa v. Clark Cty. Sch. Dist., 157 F.3d 1169 (9th Cir.

12   1998)—is a case that discusses procedural due process rights.8 This does not satisfy

13   Plaintiffs’ burden of demonstrating “that the right allegedly violated was clearly

14   established at the time of the alleged misconduct.” Romero, 931 F.2d at 627. Cf. Roska v.

15   Sneddon, 366 Fed. App’x 930, 936 (10th Cir. 2010) (“The district court correctly held that

16   the [cases cited by plaintiffs] did not clearly establish the law regarding a procedural due
     process claim because both cases dealt only with substantive due process.”).9
17
18   7
             Plaintiffs’ cross-motion on qualified immunity is even less focused—it makes little
19   effort to distinguish between the various constitutional provisions underlying their § 1983
     claim. (Doc. 100 at 12-14.)
20
     8
            Mustafa never references substantive due process and courts discussing Mustafa
21   almost invariably label it as a case about procedural due process. See, e.g., Ames v.
22   Lindquist, 769 F. App’x 502, 505 (9th Cir. 2019) (discussing Mustafa under a procedural
     due process heading); Kilroy v. Los Angeles Unified Sch. Dist., 2018 WL 7916367, *10
23   (C.D. Cal. 2018) (assessing procedural due process claim under Mustafa); Pavel v. Univ.
24   of Oregon, 2017 WL 1827706, *5 (D. Or. 2017) (describing Mustafa as a case in which
     the Ninth Circuit found “the defendant did not violate procedural due process”).
25   9
             Plaintiffs’ response also cites Sagana v. Tenorio, 384 F.3d 731 (9th Cir. 2004), but
26   the Ninth Circuit noted in that case that it had “never held that the right to pursue work is
     a fundamental right” and went on to reject a substantive due process challenge to certain
27
     restrictions that were enacted as part of a temporary worker program because the defendant
28   had “legitimate reasons” for creating them. Id. at 742-43. Sagana, in short, arose in an
     entirely different context and thus could not have “ma[d]e it obvious to all reasonable

                                                - 17 -
 1          In support of their second argument, Plaintiffs appear to rely on Hall v. City of Los
 2   Angeles, 697 F.3d 1059 (9th Cir. 2012). (Doc. 100 at 13.) Hall holds that to support a
 3   “deliberate-fabrication-of-evidence claim, a plaintiff . . . must, at a minimum, point to
 4   evidence that . . . Defendants continued their investigation of [plaintiff] despite the fact that
 5   they knew or should have known that he was innocent.” Id. at 1068. Plaintiffs bold and
 6   italicize the second part of this passage but neglect the predicate nature of the claim. (Doc.
 7   100 at 13.) Plaintiffs don’t identify anything in the record that suggests Roberts (or anyone
 8   else in the PPD) deliberately fabricated evidence.10
 9          Third, Plaintiffs point to Nunez v. City of Los Angeles, 147 F.3d 867 (9th Cir. 1998),
10   as the clearly established law showing that “Roberts’[s] deliberate use of criminal
11   prosecutions to intimidate and retaliate against PPD employees shocks the conscience.”

12   (Doc. 105 at 6.)     This argument is unavailing.        Nunez addressed whether a police

13   department “violated the police officers’ substantive due process rights by promoting

14   inexperienced candidates in disregard of official policy.” 147 F.3d at 871. The court

15   rejected that claim because the officers lacked a property interest in promotion. Id. at 872.

16   It’s unclear why Plaintiffs believe Nunez is factually analogous to this case and provides
     the “concrete and factually defined context” that makes “obvious to all reasonable
17
18
19   government actors, in [Roberts’s] place, that what [s]he is doing violates federal law.”
     Shafer, 868 F.3d at 1117.
20
     10
            During oral argument, Plaintiffs’ counsel suggested that PPD investigators had
21   “fabricated” evidence during the time-theft investigation by concluding, whenever they
22   “couldn’t find a[n] electronic signature after [Darren] punched into his office,” that Darren
     hadn’t been working. But even assuming that the PPD investigators employed a flawed
23   methodology when conducting the time-theft investigation, this is not the same thing as the
24   intentional fabrication of evidence. See, e.g., Peck v. Hinchey, 755 Fed. App’x 723, 723
     (9th Cir. 2019) (“Plaintiffs have failed to raise a genuine issue of material fact that [the law
25   enforcement officer] deliberately made a false statement or fabricated evidence, as opposed
26   to making reasonable mistakes in methodology or in interpreting data.”); Black v.
     Montgomery Cty., 835 F.3d 358, 372 (3d Cir. 2016) (“[T]here is a notable bar for evidence
27   to be considered ‘fabricated.’ We have noted that testimony that is incorrect or simply
28   disputed should not be treated as fabricated merely because it turns out to have been
     wrong.”) (internal quotations and citation omitted).


                                                  - 18 -
 1   government actors, in the defendant’s place, that what he is doing violates federal law.”
 2   Shafer, 868 F.3d at 1117.
 3          Furthermore, a review of the shocks-the-conscience standard illustrates that
 4   Plaintiffs’ grievances come nowhere close to meeting that standard. Rochin v. California,
 5   342 U.S. 165 (1972), is the case from which the “shocks the conscience” standard
 6   originates. In Rochin, police officers handcuffed Rochin to a hospital bed, directed a doctor
 7   to force an emetic through a tube into his stomach against his will, and induced vomiting
 8   to recover two morphine capsules. Id. at 166. The Supreme Court held that this behavior
 9   “offend[ed] even hardened sensibilities” and that the actions of the officers were “methods
10   too close to the rack and the screw.” Id. at 172. Although this standard admits of some
11   subjectivity, it’s obvious that overseeing an investigation of, and making a criminal referral

12   for, alleged time theft doesn’t approach behavior that shocks the conscience.

13                               ii.     Procedural due process

14          Roberts argues Plaintiffs cannot prevail on a procedural due process claim because

15   neither took advantage of the relevant procedural protections that were available to them:

16   (1) Darren retired before the PSB investigation was completed (meaning he forfeited his
     right to challenge the result of that investigation) and (2) Amy “merely received a written
17
     reprimand” and “could have filed a grievance challenging the written reprimand, but chose
18
     not to do so.” (Doc. 98 at 7-8.) Roberts cites Knappenberger v. City of Phoenix, 566 F.3d
19
     936 (9th Cir. 2009), as a case precluding liability under these circumstances and further
20
     contends “[t]here is no case law notifying Defendant Roberts that any constitutional rights
21
     were denied or that PPD’s actions were prohibited . . . .” (Id.)
22
            In their response, Plaintiffs offer only one argument that specifically addresses the
23
     concept of procedural due process—they argue that, under “the labor agreement and City
24
     Charter,” Darren retained the right to review the results of the PSB investigation, and
25
     challenge those results, even after he retired. (Doc. 105 at 4-5.) Additionally, as discussed
26
     in the preceding section of this order, Plaintiffs’ citation of Mustafa, which they proffered
27
     as a case supporting their substantive due process claim, is better viewed as a procedural
28
     due process case.


                                                 - 19 -
 1             Roberts is entitled to qualified immunity on any § 1983 claim premised on a
 2   procedural due process theory. First, Mustafa does not serve as clearly established law
 3   supporting Plaintiffs’ position. There, the Ninth Circuit held that “[t]he termination of a
 4   public employee which includes publication of stigmatizing charges triggers due process
 5   protections . . . . [T]o take advantage of these protections, an employee must show that (1)
 6   the accuracy of the charge is contested; (2) there is some public disclosure of the charge;
 7   and (3) the charge is made in connection with termination of employment.” 157 F.3d at
 8   1179 (internal quotation omitted). Essentially, this means that when a public employee is
 9   terminated for stigmatizing (but disputed) reasons, and those stigmatizing reasons are
10   publicized by the employer, the employee has a right to “a name-clearing hearing.” Perez
11   v. City of Roseville, 926 F.3d 511, 523 (9th Cir. 2019) (internal quotation marks omitted).

12   However, there must be a “temporal nexus” between the employer’s statements and the

13   termination. Id. at 523-24. Although the Ninth Circuit has “avoided bright-line rules in

14   determining whether this temporal nexus has been satisfied,” it held in Perez that there is

15   no clearly established law requiring an employer to provide a name-clearing hearing if the

16   challenged statements were made at least 19 days before the termination. Id. at 524.
               Darren cannot prevail in light of this holding. He retired on December 15, 2017
17
     (Doc. 100 at 2), yet the challenged stigmatizing statements were (1) the alleged submission
18
     of “false charges” to the MCAO on June 21 and September 5, 2017 and (2) the transmission
19
     of an identification card labeling him as “Retired” (rather than “Honorably Retired”),
20
     which was sent on January 5, 2018. (Doc 98-8; Doc. 98-9; Doc. 105 at 5-6.) Even
21
     assuming that these “stigmatizing charges” were contested in terms of accuracy, that the
22
     submission of a report for prosecutive evaluation and/or the issuance of an identification
23
     card could qualify as “publication,” and that Darren was constructively discharged, these
24
     events occurred more than 19 days before and after the date Darren was allegedly
25
     discharged. Thus, as in Perez, the Court is “bound by [Ninth Circuit] precedent to conclude
26
     it was not clearly established that defendants were required to provide [Darren] with a
27
     name-clearing hearing, and [Roberts is] therefore entitled to qualified immunity.” 926 F.3d
28
     at 524.


                                                - 20 -
 1          Amy’s invocation of Mustafa is even less compelling. She doesn’t allege she was
 2   terminated or constructively discharged—she merely received a reprimand—and the Ninth
 3   Circuit rejected the plaintiff’s procedural due process claim in Mustafa in part because he
 4   “was not terminated, but rather was transferred.” 157 F.3d at 1179.
 5          Darren’s argument concerning his supposed rights under “the labor agreement and
 6   City Charter” is also unavailing. Mustafa and Perez set forth the procedural due process
 7   protections that are afforded to public employees whose termination is accompanied by the
 8   publication of stigmatizing charges. Darren has not cited any cases suggesting, let alone
 9   clearly establishing, that the constitutional standard varies depending on the terms of a
10   particular public employer’s labor agreement or city charter.
11                 b.     First Amendment

12          Darren alleges he was subjected to various forms of retaliation—including being

13   placed under investigation, being referred for criminal prosecution for time theft, being

14   reassigned to at-home work assignment and call back duty, and being (along with his wife)

15   referred for criminal prosecution for parking pass misuse11—because he engaged in three

16   forms of protected speech: (1) acting as an “outspoken critic” at monthly meetings attended
     by PPD leadership, (2) sending an email to colleagues on May 9, 2017, which stated, “Be
17
     advised that you will most likely be under video surveillance when you are in my cubicle
18
     since I am still under investigation and will likely be indicted for my criminal behavior . .
19
     . there is a Live [sic] direct feed to PSB and the fourth floor,” and (3) filing a notice of
20
21
22
     11
             This list represents the Court’s best attempt to interpret Plaintiffs’ response brief,
     which is not a model of clarity when it comes to identifying which conduct is being
23   challenged as retaliatory. (Doc. 105 at 6-8.) The brief refers specifically to “the referral
24   for criminal prosecution on June 21, 2017” and the “refer[ral] for potential prosecution for
     alleged misdemeanor misuse of a parking pass . . . on September 5, 2017” and also contains
25   an allusion to unspecified other “disciplinary actions” and “adverse actions.” (Doc. 105 at
26   7-8.) Because the preceding brief, Defendants’ motion, focused on Darren’s reassignment
     to at-home duty and call-back duty (Doc. 98 at 8-9), the Court assumes these are the other
27   “adverse actions” to which Plaintiffs were referring. Finally, the last paragraph of
28   Plaintiffs’ response brief alleges that “the underlying investigations and referrals were the
     result of the protected activities.” (Doc. 105 at 8, emphasis added.)


                                                 - 21 -
 1   claim on August 14, 2017. (Doc. 105 at 6-8.) Defendants respond that Darren cannot show
 2   a causal nexus between his speech and the challenged actions because (1) PPD follows a
 3   standard policy of reassigning employees who are the subject of pending
 4   investigations/criminal referrals (Doc. 98 at 8-9); and (2) Roberts was required to refer
 5   Plaintiffs for criminal prosecution because the underlying investigative reports were
 6   supported by probable cause (Doc. 109 at 3-5).
 7          Roberts is entitled to summary judgment on any § 1983 claim premised on a First
 8   Amendment theory. As an initial matter, the Court disagrees with Defendants’ argument
 9   that, under Nieves v. Bartlett, 139 S. Ct. 1715 (2019), the “sole” issue to be resolved is
10   whether there was probable cause to refer Plaintiffs for criminal prosecution. (Doc. 109 at
11   4.) It is true that a plaintiff asserting a claim for retaliatory prosecution under the First

12   Amendment must show that the underlying charges lacked probable cause. Beck v. City of

13   Upland, 527 F.3d 853, 863-64 (9th Cir. 2008) (“[U]nder Hartman [v. Moore, 547 U.S. 250

14   (2006)], if a plaintiff can prove that the officials secured his arrest or prosecution without

15   probable cause and were motivated by retaliation against the plaintiff’s protected speech,

16   the plaintiff’s First Amendment suit can go forward.”). The purpose of this “bright-line,
     objective standard” is to function as “a substitute for inquiries into the prosecutor’s
17
     subjective state of mind” in cases where the prosecutor made an “intervening decision to
18
     prosecute.” Id. at 863. Here, however, there was no prosecution—the MCAO and the
19
     Glendale City Prosecutor’s Office declined the referrals. Additionally, Plaintiffs seek to
20
     challenge a variety of different actions, not just the criminal referrals. Thus, Plaintiffs’
21
     First Amendment claim is best analyzed as a traditional claim by a public employee for
22
     First Amendment retaliation, not as a retaliatory prosecution claim under Hartman and
23
     Nieves. Cf. Coszalter v. City of Salem, 320 F.3d 968, 976 (9th Cir. 2003) (listing a series
24
     of acts taken against a public employee, including “an unwarranted disciplinary
25
     investigation” and “a criminal investigation,” and stating that “some, perhaps all, of the
26
     [those] acts, considered individually, were adverse employment actions for purposes of
27
     plaintiffs’ First Amendment retaliation suit”).
28
            Nevertheless, the claim still fails. To prevail on a First Amendment retaliation


                                                 - 22 -
 1   claim, a public employee must show his speech was a “substantial or motivating factor” in
 2   the adverse action, at which point the burden shifts to the defendant to “show[] that the
 3   employee’s protected speech was not a but-for cause of the adverse employment action.”
 4   Eng v. Cooley, 552 F.3d 1062, 1071-72 (9th Cir. 2009). Here, to the extent Plaintiffs seek
 5   to challenge the initial decision to investigate Darren for time theft, that claim fails because
 6   the investigation began in December 2016 (upon the PPD’s receipt of the citizen
 7   complaint), which was five months before Darren sent the email in May 2017 and eight
 8   months before Darren filed his notice of claim in August 2017. Those instances of speech
 9   obviously could not have been the “substantial or motivating factor” behind an
10   investigation that began months earlier. And as for Plaintiffs’ assertion that Darren was
11   “outspoken” at monthly meetings, Darren’s declaration provides no timeline for this

12   nebulous outspokenness—not only is it unclear what he said, but it’s unclear when he said

13   it. (Doc. 105-1 at 3 [“As a senior detective I had a history of being outspoken and speaking

14   at monthly meetings . . . .].) No reasonable juror could find retaliation on this record.

15          Next, even assuming that the temporal proximity between Darren’s email and notice

16   of claim (which were sent in May 2017 and August 2017) and the criminal referrals (which
     occurred in June 2017 and September 2017) creates a question of fact as to the “substantial
17
     or motivating factor” requirement, Plaintiffs do not appear to dispute Roberts’s testimony
18
     that she was required to refer to the MCAO, for potential prosecution, all investigations in
19
     which she believed there was probable case that a crime had been committed.12 Thus, a
20
     finding of probable cause would have prompted Roberts to refer Plaintiffs’ cases for
21
     prosecution even in the absence of Darren’s protected speech. This means that Darren’s
22
     speech could not have been the but-for cause of the adverse action. Eng, 552 F.3d at 1072.
23
            In an attempt to avoid this outcome, Plaintiffs argued obliquely in their motion
24
25   12
            Specifically, Roberts answered “No” when asked the following question during her
26   deposition: “So when you were the assistant chief over SID and if somebody came to you
     with an investigation, and you believed probable cause was met for the elements of a crime,
27   would you have the discretion not to submit that?” (Doc. 98-14 at 19.) Roberts later
28   elaborated that “You can’t pick and choose. Every case, if the elements are there for
     probable cause, submit the case.” (Id.)


                                                  - 23 -
 1   papers (Doc. 105 at 8)—and then argued more directly during oral argument—that the
 2   referrals for prosecution occurred without probable cause. This argument lacks merit.
 3   “Probable cause is not a high bar.” District of Columbia v. Wesby, 138 S.Ct. 577, 586
 4   (2018) (citation and internal quotation marks omitted). “Because probable cause deals with
 5   probabilities and depends on the totality of the circumstances, it is a fluid concept that is
 6   not readily, or even usefully, reduced to a neat set of legal rules. It requires only a
 7   probability or substantial chance of criminal activity, not an actual showing of such
 8   activity.” Id. (citations and internal quotation marks omitted).
 9          First, as for the time-theft referral, an SID investigation spanning six months was
10   unable to account for 221 missing hours. (Doc. 98-6 at 17-19.) The investigation, which
11   was spurred by the receipt of a complaint from a concerned citizen who claimed that Darren

12   was routinely working a less-than-eight-hour shift, involved gathering an array of

13   electronic and other evidence, cross-referencing it with Darren’s schedule, and seeking to

14   determine whether Darren had actually worked his expected hours. At the conclusion of

15   the investigation, Detective Stanley (the officer primarily responsible for conducting the

16   investigation), Sergeant Maldonado (Detective Stanley’s supervisor), and Commander
     Collins (the supervisor who forwarded the underlying investigative materials to Roberts)
17
     all concluded there was probable cause that a crime had been committed. Additionally,
18
     although Darren’s supervisor, Sergeant Lumley, made some comments during his
19
     interview that could be viewed as exculpatory, Sergeant Lumley also expressed concern
20
     when presented with the electronic evidence “indicating a pattern of when [Darren] arrived
21
     at [the office],” stating that he hadn’t authorized Darren to arrive at those times and “the
22
     number . . . was large enough [that he] would have remembered had he allowed this much
23
     time.” (Doc. 98-17 at 6-7.)13
24
25   13
              Additionally, the PSB report explains why Darren’s “fueling log” data is suggestive
26   of a pattern of repeatedly leaving work early. (Doc. 98-17 at 5-6.) Although it is unclear
     whether this specific information was compiled at the time of the MCAO referral and/or
27   provided to Roberts at the time of the referral decision, and although Plaintiffs presumably
28   have counter-arguments about why this data shouldn’t be interpreted as evidence of time
     theft, it further supports the conclusion that probable cause existed.


                                                - 24 -
 1           Given this backdrop, Plaintiffs’ extensive criticisms of the methodology that
 2   Detective Stanley employed when conducting the investigation (Doc. 100 at 5) miss the
 3   mark.    The issue isn’t whether Darren actually committed time theft—instead, the
 4   probable-cause inquiry turns on whether the evidence showed a “substantial chance” of
 5   time theft, which “is not a high bar.” Wesby, 138 S.Ct. at 586 (citation and internal
 6   quotation marks omitted). Additionally, Roberts was not acting in a vacuum—she made
 7   the referral to the MCAO at the behest of three subordinate officers, all of whom also
 8   concluded that probable cause was present. No reasonable juror could conclude, on this
 9   record, that Roberts made the time-theft referral to the MCAO, even though she knew the
10   proposed charge lacked probable cause, simply because she wished to retaliate against
11   Darren for his exercise of First Amendment rights. Cf. Wuerffel v. Cook County Sheriff’s

12   Office, 2019 WL 4674602, *4 (N.D. Ill. 2019) (rejecting § 1983 claim by former police

13   sergeant, who alleged that she was subjected to a retaliatory time-theft investigation due to

14   her political beliefs, because “it is ‘objectively reasonable’ to investigate public employees

15   for misconduct” and “[t]he record in this case is rife with evidence of Wuerffel’s time theft,

16   which the Defendants were well within their means to investigate and address”).
             Second, as for the parking-pass referral, the investigation was predicated on
17
     Darren’s admission, in the middle of the time-theft investigation, that Amy had been
18
     parking for free in the city’s parking garage by using his parking pass. During the ensuing
19
     investigation, Detective Mose gathered relevant paperwork (which included a form, signed
20
     by Darren, that specifically forbade the type of use at issue), interviewed Amy’s supervisor
21
     (who stated that Amy had been informed of the need to pay to park in the garage), and
22
     examined the usage history associated with Darren’s pass (which confirmed that Amy had
23
     been the one using it). Based on all of this evidence, Detective Mose recommended that
24
     Plaintiffs be charged with misdemeanor theft, as did Sergeant Maldonado and Commander
25
     Collins. Notably, Darren acknowledges in his declaration that Amy’s use of his parking
26
     pass constituted “a policy violation.” (Doc. 105-1 at 5 ¶ 8.) Given this backdrop, the
27
28


                                                 - 25 -
 1   relatively low bar of probable cause was satisfied.14
 2          Finally, and for similar reasons, Plaintiffs cannot prevail on their claim that the
 3   decision to transfer Darren to at-home duty and call-back duty constituted impermissible
 4   First Amendment retaliation. In support of their motion, Defendants proffered evidence
 5   that it is “customary” PPD practice to make such reassignments when an officer is under
 6   investigation. (Doc. 98 at 10, citing Doc. 98-14 at 5, 7.) Plaintiffs did not dispute that
 7   evidence in their response. (Doc. 105 at 8 [not disputing Defendants’ contention that “all
 8   employees who are placed under investigation are removed from duty”].) 15 This means
 9   that Darren’s speech could not have been the but-for cause of the adverse action. Eng, 552
10   F.3d at 1072.
11          …

12
     14
             During oral argument, Plaintiffs asserted that the PPD had declined to make criminal
13   referrals in other cases involving parking-pass misuse, even when there was probable cause
14   that a violation had occurred. If there were evidence to support this claim, it might create
     a jury issue as to retaliation (because it seems to conflict with Roberts’s assertion that all
15   investigations supported by probable cause are referred for prosecution). However,
16   Plaintiffs’ counsel acknowledged that “apparently I didn’t get those in [to the summary
     judgment record]. I wish I had.” Accordingly, this assertion cannot be considered for
17   summary judgment purposes. Barcamerica Int’l USA Trust v. Tyfield Importers, Inc., 289
     F.3d 589, 593 n.4 (9th Cir. 2002) (“[A]rguments and statements of counsel are not evidence
18
     and do not create issues of material fact capable of defeating an otherwise valid motion for
19   summary judgment.”) (citation and internal quotation marks omitted).
     15
20           During oral argument, Plaintiffs attempted to belatedly dispute this assertion by
     pointing to the deposition testimony of John Collins, the City’s 30(b)(6) witness, who
21   testified the PPD evaluates, on “a case-by-case basis,” whether to reassign a particular
22   employee who is under investigation, taking into account “the nature of the allegation, what
     direction the investigation has gone, [and] what evidence they have looked at or
23   considered.” (Doc. 109-4 at 7.) This argument lacks merit. Putting aside the irony of
24   Plaintiffs’ reliance on evidence that Defendants submitted in support of their reply—
     evidence that Plaintiffs are actively seeking to strike from the record (Doc. 111)—
25   Roberts’s deposition testimony establishes that it was customary for the PPD to pursue a
26   reassignment when, as here, a homicide detective was being investigated for “a written
     reprimand or higher that’s going to be a detriment to the bureau.” (Doc. 98-14 at 7.) Thus,
27   even if Collins’s deposition testimony suggests that other types of PPD officers facing less-
28   serious allegations might not be reassigned while under investigation, Plaintiffs have not
     identified a triable dispute of fact on the issue of but-for causation.


                                                 - 26 -
 1                        c.     Fourth Amendment
 2          Plaintiffs contend their Fourth Amendment rights were violated via the submission
 3   of a search warrant affidavit to obtain Darren’s cell phone records because the affidavit
 4   “contain[ed] knowingly false and deliberately misleading information.” (Doc. 105 at 8.)
 5   Specifically, Plaintiffs take issue with the statement that Darren was being investigated for
 6   1054.50 hours of missing time because “Defendants already knew most of those hours had
 7   already been accounted for during its investigation.” (Id.) In response, Defendants point
 8   out that Detective Stanley, who is not a defendant in this case, was the one who authored
 9   and submitted the affidavit. (Doc. 98 at 10-11.) Defendants further argue that because
10   existing law at the time did not require officers to secure a search warrant before obtaining
11   cell phone location data, there can be no Fourth Amendment violation. (Id.)

12          Roberts is entitled to summary judgment on any § 1983 claim premised on a Fourth

13   Amendment theory. As an initial matter, it’s not clear that anything in Detective Stanley’s

14   affidavit was false or deliberately misleading. It described the NAR methodology, stated

15   how many hours the initial audit found missing, explained why cell site location

16   information would be helpful, and stated that the information being sought “may be
     indicting or exculpatory.” (Doc. 98-25 at 4.) It was factually accurate to state that Darren
17
     was being investigated for 1054.50 missing hours. Further, the affidavit as a whole
18
     suggests the 1054.50 figure was not an infallible final figure: Detective Stanley
19
     acknowledged the requested information could be exculpatory. (Id.)
20
            Moreover, even if Detective Stanley had included false statements in the search
21
     warrant affidavit, Roberts cannot be held liable under a respondeat superior theory for
22
     Detective Stanley’s actions.    “Government officials may not be held liable for the
23
     unconstitutional conduct of their subordinates under a theory of respondeat superior.”
24
     Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Thus, in a § 1983 suit, “a plaintiff must plead
25
     that each Government-official defendant, through the official’s own individual actions, has
26
     violated the Constitution.” Id. Here, Defendants submitted evidence that Roberts had no
27
     role in reviewing or preparing the search warrant affidavit (Doc. 98-14 at 9-10) and
28


                                                - 27 -
 1   Plaintiffs did not submit any contrary evidence with their response.16 Thus, Plaintiffs
 2   cannot prevail on this claim.
 3                        d.      Monell Liability
 4          Plaintiffs’ theory of Monell liability against the City is not a model of clarity. In
 5   Count Four of the SAC, the few paragraphs that specifically discuss the City (as opposed
 6   to Roberts) allege a “policy and custom” of making improper referrals to prosecutor’s
 7   offices. (Doc. 35 ¶¶ 199-201.) Accordingly, in their motion, Defendants argue that
 8   Plaintiffs cannot prevail on such a claim because (1) the City made 10-15 referrals of sworn
 9   officers over a three-year period, 2-3 of those referrals resulted in prosecutions, and there
10   is no evidence that the declined cases lacked probable cause, and (2) there is no evidence
11   that Roberts knowingly ratified any unconstitutional conduct by a subordinate. (Doc. 98

12   at 9-11.) In response, Plaintiffs accuse Defendants of “mischaracteriz[ing] Plaintiffs’

13   claims by asserting that the claims rely on the . . . prosecutor turndowns as the basis for the

14   constitutional violations” and assert that the “turndowns are indicative of the baselessness

15   of the prosecution initiated by the final policymaker—Mary Roberts.” (Doc. 105 at 10.)

16   Plaintiffs further contend that the number of accepted referrals was only 1-2 (not 2-3). (Id.)
     Finally, Plaintiffs make the alternative argument that “liability against the City of Phoenix
17
     may also be established through Mary Roberts’ ratification of any other individual who
18
     contributed to these constitutional violations.” (Id.)
19
            The City is entitled to summary judgment on Plaintiffs’ Monell claim. As discussed
20
     above, Plaintiffs have not established that Roberts’s referral of their cases for prosecution
21
     resulted in a violation of their constitutional rights. Without such a showing, they cannot
22
     prevail against the City on a Monell pattern-and-practice claim. See, e.g., Scott v. Henrich,
23
     39 F.3d 912, 916 (9th Cir. 1994) (“[T]he liability of municipalities . . . is contingent on a
24
25
26
     16
            Although Plaintiffs assert in their response that Roberts “approved seeking search
     warrants” (Doc. 105 at 10), they fail to identify any evidence supporting this assertion.
27   Additionally, approving a subordinate’s plan to seek a search warrant is not the same thing
28   as being specifically aware of, and condoning, the presence of false statements in the search
     warrant affidavit.


                                                 - 28 -
 1   violation of constitutional rights. Here, the municipal defendants cannot be held liable
 2   because no constitutional violation occurred.”); Doe v. Round Valley Unified Sch. Dist.,
 3   873 F. Supp. 2d 1124, 1135 (D. Ariz. 2012) (“[B]ecause John Allen committed no
 4   violation, the School District committed no violation”).
 5          There is one potential caveat to this analysis. Because the Court rejected Plaintiffs’
 6   procedural and substantive due process claims against Roberts based on qualified
 7   immunity, this means Plaintiffs could theoretically prevail on a Monell claim against the
 8   City if their due process rights had, in fact, been violated (and it was only the absence of
 9   “clearly established” precedent that prevented Roberts from being held individually liable
10   for the violation). See generally Lowry v. City of San Diego, 818 F.3d 840, 855 (9th Cir.
11   2016) (“[Q]ualified immunity analysis is irrelevant to the issue of Monell liability”).17

12   Nevertheless, that circumstance isn’t present here. Plaintiffs’ discussion of procedural due

13   process focuses exclusively on the alleged failure of Defendants to provide Darren with an

14   opportunity to learn about and challenge the results of the PSB investigation (Doc. 105 at

15   4-5), but Plaintiffs’ Monell theory focuses only on the City’s practice of making criminal

16   referrals. Finally, Plaintiffs’ substantive due process claim misses the mark because, as
     discussed above, this case does not involve fabricated evidence or otherwise approach the
17
     shocks-the-conscience standard.
18
                   2.     Title VII
19
            In Count Five of the SAC, Plaintiffs contend that Defendants violated Title VII by
20
     (1) “preferentially referring male officers . . . to various prosecutor’s offices for potential
21
     prosecution . . . while at the same time not referring similarly situated female officers for
22
     the performance of essentially the same or similar acts,” (2) retaliating against Darren after
23
     he “engaged in protected activity through reporting acts of discrimination,” and (3)
24
     subjecting Amy to “illegal association discrimination and retaliation” due to “the protected
25
     activity of her spouse.” (Doc. 35 ¶¶ 219-227.)
26
27
28
     17
           Thus, Defendants’ assertion that “Monell liability for the City cannot be predicated
     on any activity for which Defendant Roberts is immune” (Doc. 109 at 6) is inaccurate.


                                                 - 29 -
 1          In their motion, Defendants offer four reasons why they are entitled to summary
 2   judgment on the Title VII claim: (1) a police department’s initiation of a criminal
 3   investigation and/or referral of an investigation for criminal prosecution cannot constitute
 4   an “adverse employment action” for Title VII purposes, even if the subject of the
 5   investigation/referral happens to be an employee, (2) to the extent Darren seeks to
 6   challenge his treatment during the PSB investigation, he has not shown that any similarly-
 7   situated female was treated differently (his one proffered female comparator, Detective
 8   Cooper, was also referred for a PSB investigation), (3) Darren’s retaliation claim fails
 9   because his first protected activity (the submission of the notice of claim) didn’t occur until
10   August 2017, which is after the alleged retaliatory acts had occurred, and (4) Amy’s
11   “associational discrimination” claim fails because that doctrine only applies in cases

12   involving discrimination on the basis of race or national origin (and doesn’t apply in cases,

13   such as this case, involving allegations of gender discrimination). (Doc. 98 at 13-16.)

14          Defendants’ first argument—which is legal, rather than factual, in nature—is

15   unavailing. Defendants have not identified any case holding that a police department’s

16   decision to initiate a criminal investigation of one of its employees (or to refer that
     employee to a prosecutor’s office for potential prosecution) cannot, as a matter of law,
17
     constitute an adverse employment action under Title VII,18 and Ninth Circuit authority
18
     suggests that such conduct can so qualify. Coszalter, 320 F.3d at 976 (suggesting that “an
19
     unwarranted disciplinary investigation” and “a criminal investigation” could “perhaps” be
20
     considered “adverse employment actions for purposes of plaintiffs’ First Amendment
21
     retaliation suit”); Gomez v. Cty. of Los Angeles, 314 Fed. App’x 928, 930 (9th Cir. 2009)
22
23
24
     18
            In their reply, Defendants belatedly cite Campbell v. Hawaii Dep’t of Educ., 892
     F.3d 1005 (9th Cir. 2018), as a case establishing that a criminal investigation and/or referral
25   cannot constitute an adverse employment action. (Doc. 109 at 7.) This argument is
26   unavailing. Campbell involved a non-criminal investigation, the employee “was allowed
     to continue to work as normal throughout this investigation,” and the employer “took no
27   action against” the plaintiff even though the investigation revealed misconduct. 892 F.3d
28   at 1013. The facts of this case are far different. Also, Campbell didn’t cite, much less
     purport to overrule, Coszalter.


                                                 - 30 -
 1   (“[Undersheriff] Waldie contends that the failed initiation of a criminal investigation [of a
 2   fellow law enforcement officer] cannot qualify as an adverse employment action. We
 3   disagree.”).19
 4          Given this conclusion, there is no need to reach Defendants’ second argument,
 5   which concerns whether Plaintiffs have proffered sufficient evidence of disparate gender-
 6   based treatment during PSB investigations. Darren’s Title VII claim isn’t based solely on
 7   the PSB investigation and Defendants didn’t challenge, at least in their motion, the
 8   sufficiency of the evidence showing that Darren was treated differently than female
 9   employees when it came to criminal investigations and referrals.20
10          Defendants’ third argument concerns Darren’s retaliation claim. To assert a prima
11   facie Title VII retaliation claim against an employer, a plaintiff must show that “(1) she

12   had engaged in protected activity; (2) she was thereafter subjected by her employer to an

13   adverse employment action; and (3) a causal link existed between the protected activity

14   and the adverse employment action.” Porter v. California Dep’t of Corr., 419 F.3d 885,

15   894 (9th Cir. 2005). The causal link is governed by a “but for” test. Univ. of Texas Sw.

16   Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). If a prima facie case is established, “the
     burden shifts to the defendant to set forth a legitimate, non-retaliatory reason for its actions;
17
     at that point, the plaintiff must produce evidence to show that the stated reasons were a
18
19
     19
            Other Circuits appear to take a different position. See, e,g., Lincoln v. Maketa, 880
20
     F.3d 533, 540-41 (10th Cir. 2018) (granting qualified immunity to sheriff, where
21   subordinate law enforcement officer alleged he was subjected to a “pretextual criminal
     investigation[],” because there was no clearly established Supreme Court or Tenth Circuit
22   law recognizing that such investigations qualify as adverse employment actions, but noting
23   that “[o]ther circuits disagree with one another on the issue” and identifying the Ninth
     Circuit as a court recognizing that criminal investigations can qualify).
24
     20
             Although the first sentence of the Title VII section of Defendants’ motion happens
25   to mention that one element of a Title VII claim is “that similarly-situated females were
26   treated more favorably” (Doc. 98 at 13), the motion does not go on to challenge the
     sufficiency of Plaintiffs’ evidence as to that element, at least as it relates to SID
27   investigations. It was only in Defendants’ reply that they sought to develop the no-
28   disparity-in-SID-investigations argument. (Doc. 109 at 7-8.) Zamani precludes this
     approach.


                                                  - 31 -
 1   pretext for retaliation.” Surrell v. California Water Serv. Co., 518 F.3d 1097, 1108 (9th
 2   Cir. 2008).
 3          Here, the parties agreed in their briefs that the sole “protected activity” occurred on
 4   August 14, 2017, when Darren submitted his notice of claim. (Compare Doc. 98 at 14 with
 5   Doc. 105 at 14 [“Darren Udd engaged in protected activity . . . on August 14, 2017.”].)21
 6   Thus, the universe of adverse employment actions that could be considered retaliatory must
 7   have occurred on or after this date. The parties appear to dispute the relevant timeline of
 8   acts that followed, so, in the interest of clarity, the relevant actions identified in Plaintiffs’
 9   brief (Doc. 105 at 14) are: the misdemeanor parking pass referral on September 5, 2017;
10   the commencement of the PSB investigation on October 4, 2017; the change in schedule
11   and placement on callback duty that was roughly contemporaneous with the

12   commencement of the PSB investigation on October 4, 2017; Darren’s alleged constructive

13   discharge on December 15, 2017; and “attempts to include Darren on the Brady list”, which

14   occurred in September 2018.

15          Plaintiffs argue these adverse employment actions are properly considered

16   retaliatory, and satisfy the causal link requirement, because (1) they were in close temporal
     proximity to Darren’s protected activity and (2) they constitute a pattern of antagonism.
17
     (Doc. 105 at 14.) Defendants respond that these actions “flowed from investigations that
18
     were initiated long before the trigger date.” (Doc. 109 at 9.)
19
            Drawing all reasonable inferences in Plaintiffs’ favor, they have established a prima
20
     facie case of temporal proximity with respect to all but one of the challenged actions.
21
22
     21
             During oral argument, Plaintiffs sought to change their position, arguing that “in
23   hindsight” they should have argued that the Title VII retaliation claim is also based on other
24   “protected activity,” including Plaintiffs’ filing of EEOC complaints in late 2017 and 2018.
     The Court will decline to consider this argument because it wasn’t properly raised in
25   Plaintiffs’ response brief. Cf. Quarles v. Helmerich & Payne Int’l Drilling Co., 2017 WL
26   2955346, *2 (E.D. La. 2017) (“[I]t is patently unfair to consider arguments at oral argument
     that were not fully briefed. Oral argument is provided to give the parties a chance to flesh
27   out their existing theories of the case, but it does not properly serve as an opportunity for
28   either party to present an entirely new theory of the case.”) (citations and internal quotation
     marks omitted).


                                                   - 32 -
 1   Villiarimo, 281 F.3d at 1065 (“in some cases, causation can be inferred from timing alone
 2   where an adverse employment action follows on the heels of protected activity”). The
 3   Ninth Circuit has explained that the adverse employment action must come “fairly soon”
 4   after the protected activity to support this inference. Id. With one exception, the lapse of
 5   time between Darren’s protected activity and the allegedly adverse actions—from three
 6   weeks to four months—falls within the range that courts consider “fairly soon.” See, e.g.,
 7   Whitmire v. Wal-Mart Stores Inc., 359 F. Supp. 3d 761, 799 (D. Ariz. 2019) (collecting
 8   cases that support an inference of retaliation within a similar time frame).
 9          The exception is the Brady list referral. This referral occurred on September 13,
10   2018. (Doc. 105-1 at 193.) This was 13 months after Darren filed his notice of claim. It
11   is difficult to infer causation under these circumstances. To be sure, the Ninth Circuit has

12   “caution[ed] that a specified period of time cannot be a mechanically applied criterion,”

13   because “[a] rule that any period over a certain time is per se too long (or, conversely, a

14   rule that any period under a certain time is per se short enough) would be unrealistically

15   simplistic.” Coszalter, 320 F.3d at 977-78. Nevertheless, here the referral occurred long

16   after Darren stopped working for the PPD, and efforts were made less than a month later
     to claw back the referral. (Doc. 105-1 at 197 [letter dated October 12, 2018: “The [MCAO]
17
     . . . has determined that your name shall be removed from the Law Enforcement Rule 15
18
     Disclosure Database.”].)
19
            Finally, Defendants have identified legitimate and nonretaliatory reasons for taking
20
     the remaining adverse actions: specifically, the pre-existing investigation into Darren’s
21
     time theft and misuse of the parking pass. (Doc. 109 at 9.) Thus, the burden shifts to
22
     Plaintiffs to show this reason was pretextual.
23
            A showing of pretext “requires more than simply denying the credibility of the
24
     defendant’s proffered reason for the challenged employment action or relying solely on the
25
     plaintiff’s subjective belief that the challenged employment action was unnecessary or
26
     unwarranted.” Coleman v. Home Health Resources Inc., 269 F. Supp. 3d 935, 947 (D.
27
     Ariz. 2017) (internal quotation and alteration omitted). Here, Plaintiffs have not made the
28
     required showing. They don’t appear to dispute that all of the actions Defendants took


                                                - 33 -
 1   against Darren after August 14, 2017 “flowed from investigations that were initiated long
 2   before the trigger date” (Doc. 109 at 9) and don’t identify any evidence suggesting this
 3   reason is unworthy of credence. Indeed, as discussed in other sections of this order,
 4   Defendants have produced undisputed evidence that Roberts was required to refer, for
 5   potential criminal prosecution, any investigation she believed was supported by probable
 6   cause and was also required, by PPD policy, to reassign homicide detectives who were the
 7   subject of pending investigations. Thus, Defendants are entitled to summary judgment on
 8   Darren’s Title VII claim to the extent it is premised on a retaliation theory.
 9          Finally, as for Amy’s “associational discrimination” claim, the only argument raised
10   in Defendants’ motion is a purely legal argument—they contend that Amy cannot assert an
11   associational discrimination claim because Darren isn’t alleging he was subjected to race-

12   or national origin-based discrimination.22

13          This argument lacks merit. Although the cases cited by Defendants (Doc. 98 at 15)

14   happened to involve claims of race- and national origin-based discrimination, they don’t

15   hold that associational discrimination is limited to those contexts. Moreover, although “the

16   standard for proving an associational discrimination claim is an open question in [the
     [Ninth] [C]ircuit,” Burkiri v. Lynch, 648 Fed. App’x 729, 731 n.1 (9th Cir. 2016), other
17
     courts have suggested that associational discrimination claims should be cognizable in
18
     cases (like this case) involving allegations of sex-based discrimination. See, e.g., Zarda v.
19
     Altitude Express, Inc., 883 F.3d 100, 128 (2d Cir. 2018) (“[W]e see no principled basis for
20
     recognizing a violation of Title VII for associational discrimination based on race but not
21
     on sex.”); Baer v. Montachusett Reg’l Tech. Sch. Dist., 380 F. Supp. 3d 143, 154 (D. Mass.
22
23   22
            In their reply, Defendants identify several additional reasons why Amy cannot
24   prevail on this claim, including (1) she “was not terminated; she was merely investigated
     for her role in the admitted use of her husband’s parking pass”; (2) because this
25   investigation “occurred only after Darren admitted his wife was using the pass,” it could
26   not have been pursued “in retaliation for Darren’s protected activities”; and (3) the
     investigation obviously didn’t dissuade Amy from engaging in future protected conduct
27   because she subsequently filed her own notice of claim. (Doc. 109 at 9.) Although these
28   arguments very well may prove meritorious at trial, they are not properly before the Court
     because they weren’t raised in Defendants’ motion. Zamani, 491 F.3d at 997.


                                                  - 34 -
 1   2019) (assuming “that Title VII prohibits gender-based associational discrimination”).
 2          Thus, Defendants’ motion for summary judgment as to Count Five of the SAC (the
 3   Title VII claim) is granted as to Darren’s retaliation claim but otherwise denied.
 4                 3.     ADEA
 5          The SAC alleges that Darren was one of “several other employees over the age of
 6   40 . . . [who] were subjected to a series of internal investigations and other unwarranted
 7   adverse employment actions based on their age” and that “[o]ther similarly situated
 8   younger employees of the Phoenix Police Department were treated differently . . . .” (Doc.
 9   35 ¶¶ 90, 93.) Thus, in Count Six of the SAC, Plaintiffs contend that Defendants violated
10   the ADEA by (1) discriminating against Darren due to his age, (2) retaliating against
11   Darren after he “engaged in protected activity through reporting acts of discrimination,”

12   and (3) subjecting Amy to “illegal association discrimination and retaliation” due to “the

13   protected activity of her spouse.” (Id. ¶¶ 228-238.)

14          Defendants argue they are entitled to summary judgment on Darren’s ADEA

15   discrimination claim because (1) being subjected to a criminal investigation isn’t an

16   adverse employment action, (2) Plaintiffs failed to explain the basis for their ADEA claim
     in their mandatory disclosures, (3) “Plaintiff has identified no evidence to support a claim
17
     for age discrimination,” and (4) Darren admitted during his deposition that he could
18
     “identif[y] no one under 40 who was treated differently.” (Doc. 98 at 16.) Additionally,
19
     Defendants argue that Darren’s ADEA retaliation claim fails for the same reasons as his
20
     Title VII retaliation claim and that Amy’s ADEA associational discrimination claim fails
21
     (1) for the same reasons as her Title VII associational discrimination claim and (2) for the
22
     additional reason that she falls in the same protected class as Darren (id. at 15-16).
23
            Defendants are entitled to summary judgment on Darren’s ADEA discrimination
24
     claim. Although, as discussed above, Defendants’ contention that a criminal investigation
25
     can never serve as an adverse employment action is unavailing, Darren’s claim fails
26
     because he has not proffered evidence that creates a triable issue of fact as to whether
27
     younger, similarly situated employees were treated differently. A prima facie case of age
28
     discrimination requires proof that the plaintiff was “(1) at least forty years old, (2)


                                                 - 35 -
 1   performing his job satisfactorily, (3) discharged, and (4) either replaced by substantially
 2   younger employees with equal or inferior qualifications or discharged under circumstances
 3   otherwise giving rise to an inference of age discrimination.” Diaz v. Eagle Produce Ltd.
 4   P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). This standard has been applied in cases
 5   beyond those involving discharge. France v. Johnson, 795 F.3d 1170, 1174 (9th Cir. 2015)
 6   (promotion). Under Ninth Circuit law, “an age difference of less than ten years will be
 7   presumptively insubstantial.” Id. However, “[a] plaintiff who is not ten years or more
 8   older than his or her replacements can rebut the presumption by producing additional
 9   evidence to show that the employer considered his or her age to be significant.” Id.
10          Here, Darren points to two other investigations as proof of age discrimination.
11   However, the officer that was the subject of one of those investigations (Detective Cooper)

12   was only four years and nine months younger than Darren, and the officer that was the

13   subject of the other investigation (Lieutenant Rivera) was older than Darren. (Doc. 105 at

14   15.)   The less-than-five-year age gap between Darren and Detective Cooper is

15   “presumptively insubstantial” under Ninth Circuit law and Darren has not identified any

16   evidence to overcome this presumption and show that Defendants actually considered his
     age to be significant.
17
            Defendants are also entitled to summary judgment on Darren’s ADEA retaliation
18
     claim. Neither party briefed this issue in any detail, instead choosing to incorporate their
19
     briefing concerning the Title VII retaliation claim. (Doc. 98 at 16; Doc. 105 at 15.)
20
     Because the Court has concluded that Defendants are entitled to summary judgment on
21
     Darren’s Title VII retaliation claim, this means his ADEA retaliation claim fails, too.
22
            Finally, Defendants are entitled to summary judgment on Amy’s ADEA
23
     associational discrimination claim. Because Plaintiffs haven’t shown that Darren was
24
     subjected to impermissible discrimination under the ADEA, it follows that Amy cannot
25
     assert a derivative associational discrimination claim.
26
            C.     State-Law Claims
27
            Defendants move for summary judgment on Plaintiffs’ state-law claims for
28
     defamation, negligence, and loss of consortium. (Doc. 98.) Plaintiffs move for summary


                                                - 36 -
 1   judgment on a subset of their defamation claim, the issues of duty and breach within their
 2   negligence claim, and the applicability of the collateral source rule. (Doc. 100.)
 3          It should be noted that a previous order of this Court limited the parties against
 4   whom Plaintiffs may bring their state-law claims. (Doc. 32.) Pursuant that that order, Amy
 5   has no state-law claims against Roberts and Darren has no negligence claim against Roberts
 6   (because that theory of liability wasn’t included in his August 14, 2017 notice of claim).
 7   Thus, Amy’s state-law claims and Darren’s negligence claim only lie against the City.
 8                 1.     Defamation
 9          Under Arizona law, a plaintiff asserting a claim for defamation must show: “(1) that

10   the defendant made a false statement; (2) that the statement was published or

11   communicated to someone other than plaintiff; and (3) that the statement tends to harm

12   plaintiff’s reputation.” Donahoe v. Arpaio, 869 F. Supp. 2d 1020, 1061 (D. Ariz. 2012)

13   (citing Godbehere v. Phoenix Newspapers, Inc., 783 P.2d 781, 787 (Ariz. 1989)).

14          Here, it is necessary to begin by identifying which statements form the basis for

15   Plaintiffs’ defamation claim. This has been something of a moving target. During

16   discovery, Defendants propounded an interrogatory requiring Plaintiffs to “[i]dentify every

17   statement you claim to be defamatory.” (Doc. 98-11 at 3.) In their initial response,

18   Plaintiffs identified, with precision, only one statement: “Assistant Chief Roberts made

19   public defamatory statements at the fallen officer’s memorial event held on or about

20   February 16, 2017.” (Id.) However, Plaintiffs later supplemented this response by

21   appearing to identify, in bullet points, 10 additional defamatory statements. (Doc. 98-12

22   at 4-5.) Nevertheless, Plaintiffs’ response to Defendants’ summary judgment motion

23   seems to identify only five defamatory statements: (1) a statement by Roberts that Darren’s

24   “indictment and termination [are] inevitable,” which Roberts allegedly made to Detective

25   Miner during a fallen officers’ service in February 2017 (Doc. 105 at 11);23 (2) a statement

26   23
            Plaintiffs’ summary judgment response also alludes to a different conversation
27   between Roberts and Detective Miner, which occurred on an elevator, but the response
28   doesn’t contend that Roberts made any defamatory statements during that conversation.
     (Doc. 105 at 11.)


                                                - 37 -
 1   by Heather Grosskopf (who was Amy’s supervisor) to Amy that “Darren Udd was under
 2   investigation for theft and it did not look good” (id. at 12); (3) the submission of “incident
 3   reports” to AZPOST, the MCAO, and the Glendale City Prosecutor that “contained
 4   knowingly false records of arrest” (id. at 12); (4) a “report forwarded to AZPOST” that
 5   included both a statement that Darren had been “terminated for cause” and “yellow
 6   highlight[ing] falsely indicating misconduct” (id.); and (5) the initial inclusion of Darren
 7   on the Brady list (id. at 12-13).24 Finally, and complicating matters even further, in their
 8   reply in support of their cross-motion for summary judgment, Plaintiffs state that their
 9   “claim for defamation involves two components. The first involves disputed statements
10   by . . . Roberts . . . . The second component involves publishing knowingly false [incident
11   reports] and other information to third parties.” (Doc. 110 at 2-3.)
12          All of these statements are difficult to reconcile. In an abundance of caution, the
13   Court will construe Plaintiffs’ defamation claim as being premised on the five categories
14   of statements identified in their summary judgment response.
15                        a.     Roberts’s alleged statement to Detective Miner
16          Plaintiffs contend that on February 16, 2017, while at a fallen officers’ memorial
17   service, Roberts told Detective Miner that Darren’s “indictment and termination [are]
18   inevitable” and that she was “waiting to hear back from fiscal to get the precise dollar
19   amount in order to determine what class of felony to charge him with.” (Doc. 105 at 11.)
20   As proof of this statement, Plaintiffs have proffered the deposition testimony of Darren—
21   he contends that Detective Miner called him “minutes” after the memorial service, set up
22   a meeting with him, and then proceeded to recount the conversation she’d had with
23   Roberts. (Doc. 105-1 at 27-34.) This meeting took place “less than 15 minutes” after
24
25   24
             Plaintiffs’ summary judgment response also notes that, even though investigations
26   are supposed to be confidential, there were “rumors” about the investigation concerning
     Darren. (Doc. 105 at 11.) However, it does not appear that Plaintiffs intended these rumors
27   to function as an independent basis for their defamation claim. Additionally, Defendants
28   correctly state in their reply that any such claim would fail because Darren freely shared
     details about his investigation. (Doc. 109 at 7.)


                                                 - 38 -
 1   Darren received the initial call from Detective Miner. (Id. at 28.)
 2          Defendants contend that Plaintiffs cannot prove, with admissible evidence, that the
 3   alleged conversation between Roberts and Detective Miner actually happened. Roberts,
 4   during her deposition in this case, flatly denied ever making the challenged statements to
 5   Detective Miner. (Doc. 98-14 at 11-13 [“Never happened.”].) And Detective Miner,
 6   during her deposition in this case, could only recall “the comment about receiving
 7   information from fiscal.” (Doc. 105-1 at 157-62.) Detective Miner also stated that she had
 8   reviewed Darren’s deposition testimony and disputed the accuracy of his description of her
 9   conversation with Roberts: “I don’t remember some of these things that were said.” (Id. at
10   158.) Thus, Defendants contend that Roberts’s allegedly defamatory statement is “based
11   on hearsay and unsupported by the evidence.” (Doc. 98 at 12-13.) In response, Plaintiffs
12   identify two reasons why Darren’s account of his conversation with Detective Miner
13   should be deemed admissible: (1) under Rule 801(d)(2), “[a] statement is not hearsay if it
14   is offered against a party opponent,” and (2) “[e]ven if hearsay, the statement Det. Miner
15   made to Darren Udd” is admissible under Rule 803(1)-(3) because it “occurred minutes
16   after her conversation with Detective Roberts . . . Det. Miner was upset . . . and the
17   statement reflected her state of mind.” (Doc. 105 at 12.)
18          Plaintiffs’ arguments lack merit.      Darren’s account of his conversation with
19   Detective Miner isn’t admissible against Roberts or the City under Rule 801(d)(2).
20   Detective Miner isn’t a party in this action, so her alleged statement isn’t admissible as a
21   party-opponent admission under Rule 801(d)(2)(A).           Moreover, although Detective
22   Miner’s alleged statement is potentially admissible under Rule 801(d)(2)(D), because she
23   is an employee of the City (which is one of the parties in this action), Plaintiffs haven’t
24   made any attempt to show that Detective Miner’s alleged statement concerned “a matter
25   within the scope of that [employment] relationship” as required by Rule 801(d)(2)(D). See
26   generally Oki Am., Inc. v. Microtech Int’l, Inc., 872 F.2d 312, 314 (9th Cir. 1989) (the party
27   seeking to admit evidence under Rule 801(d)(2)(D) bears the burden of demonstrating that
28   it fell within the scope of the employment relationship). Indeed, even if Plaintiffs had


                                                 - 39 -
 1   attempted to make such a showing, the Court questions whether it would fall within the
 2   scope of a police officer’s duty to reveal to a co-worker that he was going to be indicted.
 3          Plaintiffs’ reliance on Rule 803 is also misplaced.        First, Detective Miner’s
 4   statement wasn’t a present sense impression under Rule 803(1), which requires the
 5   statement to have been made “while or immediately after the declarant perceived it.” See
 6   generally Bemis v. Edwards, 45 F.3d 1369, 1372 (9th Cir. 1995) (to qualify under Rule
 7   803(1), “an out-of-court statement must be nearly contemporaneous with the incident
 8   described and made with little chance for reflection”). Here, the sequence is that Detective
 9   Miner attended a memorial service, had a conversation with Roberts at some unspecified
10   point during the memorial service, called Darren “minutes” after the memorial service had
11   ended, and then met with Darren “no more than 15 minutes” after the phone call to recount
12   Roberts’s earlier statement. Although “there is no talismanic time period for admission of
13   a present-sense impression,” see United States v. Wills, 2018 WL 6716096, *5 (D.D.C.
14   2018) (quotation omitted), courts have routinely concluded that the sort of delay present
15   here is too long to qualify. See, e.g., Hilyer v. Howat Concrete Co., Inc., 578 F.2d 422,
16   426 n.7 (D.C. Cir. 1978) (statement was inadmissible under Rule 803(1) because it “could
17   not have been made until at least fifteen minutes and possibly up to forty-five minutes after
18   the accident”); Marion v. Maricopa County Adult Probation, 2011 WL 3267286, *2 (D.
19   Ariz. 2011) (Rule 803(1) inapplicable where “the statements were made ‘approximately 30
20   minutes after’ the [incident]”).
21          Second, Detective Miner’s statement wasn’t an excited utterance under Rule 803(2),
22   which defines an excited utterance as “[a] statement relating to a startling event or
23   condition, made while the declarant was under the stress of excitement that it caused.” Id.
24   Here, as an initial matter, there is a conflict over whether Detective Miner was excited at
25   the time of her conversation with Darren.25 Nevertheless, even assuming she was excited,
26
27   25
           Compare Doc. 105-1 at 161 [Detective Miner answered “no” when asked whether
28   she was upset or shocked] with Doc. 105-1 at 27-28 [Darren testified that Detective Miner
     “was rather upset and excited” and “physically upset” during their conversation].


                                                - 40 -
 1   Rule 803(2) isn’t applicable. “‘The lapse of time between the startling event and the out-
 2   of-court statement although relevant is not dispositive in the application of rule 803(2)’ . .
 3   . . [O]ther factors . . . includ[e] the age of the declarant, the characteristics of the event and
 4   the subject matter of the statements.” United States v. Rivera, 43 F.3d 1291, 1296 (9th Cir.
 5   1995) (citation omitted). In Rivera, the Ninth Circuit held it was not an abuse of discretion
 6   to admit statements made at least a half hour after the startling event where the event was
 7   the sexual assault of a 15-year-old girl, the victim was in a semi-hysterical state when she
 8   recounted the ordeal to her mother, and the conversation constituted the victim’s first real
 9   opportunity to report the crime. Id. Here, in contrast, Detective Miner was an experienced,
10   adult police officer of sound physical and mental condition, she had ample opportunity to
11   reflect upon and deliberate about her conversation with Roberts before meeting with
12   Darren, she didn’t mention the substance of that conversation during her initial phone call
13   with Darren, and she wasn’t describing a violent crime committed against her. Rule 803(2)
14   doesn’t apply in this circumstance.
15          Third, Detective Miner’s statement wasn’t a statement of then-existing mental,
16   emotional, or physical condition under Rule 803(3). To the contrary, Plaintiffs are seeking
17   to introduce the statement to serve as a summary of a previous conversation between
18   Detective Miner and Roberts. As the First Circuit once observed, it is a “mistake[]” to
19   “equate[] a declarant’s recounting of a previous conversation with a declarant’s statement
20   of then existing intent. . . . Were Rule 803(3) construed [in this fashion], it would
21   undermine the operation of the hearsay rule in a wide variety of circumstances.” Marshall
22   v. Commonwealth Aquarium, 611 F.2d 1, 4-5 (1st Cir. 1979).
23                         b.      Grosskopf’s alleged statement to Amy
24          Shortly after the SID investigation of Darren began, Amy’s supervisor, Heather
25   Grosskopf, told Amy that she had heard “Darren Udd was under investigation for theft and
26   it did not look good.” (Doc. 105 at 12, citing Doc. 105-1 at 175-77.) Defendants argue
27   this statement cannot be defamatory because it is composed of a factually true statement
28   (Grosskopf had heard Darren was under investigation) and an opinion (it did not look


                                                   - 41 -
 1   good). (Doc. 98 at 13-14.) Plaintiffs’ brief is not responsive—they simply note that
 2   Grosskopf “refused to tell Amy who had provided her with this information” before
 3   transitioning to an unrelated discussion of hearsay exceptions. (Doc. 105 at 12.)
 4          The Court agrees with Defendants’ uncontested characterization of Grosskopf’s
 5   comment as a combination of a true statement, which is a complete defense to defamation,26
 6   and a non-actionable opinion.27
 7                         c.     Incident reports
 8          Plaintiffs argue that “Defendants knowingly created and published public records
 9   that falsely asserted Darren Udd and Amy Udd were arrested for theft.” (Doc. 100 at 10.
10   See also Doc. 105 at 12 [“The information submitted to AZPOST, MCAO, and the
11   Glendale City Prosecutor contained knowingly false records of arrest.”].) The specific
12   documents at issue are “incident reports” generated by the PPD. (Doc. 100-5 at 1-3
13   [incident report pertaining to the referral of Darren for time theft, which refers to one
14   “arrested suspect,” includes a check in the box entitled “arrested,” and includes responsive
15   information under the heading “Arrest Date/Time”]; Doc. 100-5 at 21-23 [incident report
16   pertaining to the referral of Darren for the parking pass, containing same notations].). In
17   Defendants’ motion for summary judgment, they identify only one reason why the incident
18   reports cannot be considered defamatory: because statements made to a prosecuting
19   attorney concerning violations of criminal law are “absolutely privileged.” (Doc. 98 at 14.)
20   26
             Read v. Phoenix Newspapers, Inc., 819 P.2d 939, 941 (Ariz. 1991) (“In a civil action
21   for libel, the truth of the contents of the allegedly libelous statement is a complete defense.
     Moreover, when proving the statement’s truth, the defendant need not prove the literal truth
22   of every detail, but must only prove that the statements are substantially true. Substantial
23   truth is an absolute defense to a defamation action in Arizona.”).
24
     27
             Yetman v. English, 811 P.2d 323, 332-33 (Ariz. 1991) (“[I]f the comment is not
     interpreted as asserting or implying actual fact, but only as a ‘mere opinion’ . . . , then it is
25   absolutely privileged and the[] verdict must be for the defendant.”). If should be noted
26   that, under Arizona law, “[i]n most instances . . . it is for the jury to determine whether an
     ordinary reader or listener would believe the statement to be a factual assertion, mere
27   opinion or hyperbole.” Burns v. Davis, 993 P.2d 1119, 1129 (Ariz. Ct. App. 1999).
28   Nevertheless, Plaintiffs’ brief doesn’t dispute Defendants’ contention that the “it did not
     look good” component of Grosskopf’s statement was an opinion.


                                                  - 42 -
 1   However, in Defendants’ response to Plaintiffs’ summary judgment motion, Defendants
 2   offer two additional defenses: (1) anyone who received the incident reports would be able
 3   to tell Plaintiffs were not actually arrested and (2) Plaintiffs have shown no damages. (Doc.
 4   104 at 5.)
 5          Neither side is entitled to summary judgment on Plaintiffs’ claim for defamation
 6   based on the incident reports. As for Defendants’ claim of privilege, it’s true that the
 7   submission of a criminal referral to a prosecutor’s office is conduct that may trigger an
 8   absolute privilege against defamation liability under Arizona law. “Arizona views the
 9   Restatement as authority for resolving questions concerning rules in defamation cases.”
10   Burns, 993 P.2d at 1126. Under Section 587 of the Restatement (Second) of Torts, “[a]
11   party to a private litigation or a private prosecutor or defendant in a criminal prosecution
12   is absolutely privileged to publish defamatory matter concerning another in
13   communications preliminary to a proposed judicial proceeding . . . if the matter has some
14   relation to the proceeding.”28 Additionally, the comments to a different portion of the
15   Restatement clarify that the phrase “communications preliminary to a proposed judicial
16   proceeding” in Section 587 includes the submission of a criminal referral to a prosecutor’s
17   office. See Restatement (Second) of Torts, § 598, cmt. e (“Formal or informal complaints
18   to a prosecuting attorney or other law enforcement officer concerning violations of the
19   criminal law are absolutely privileged under the rule stated in [section] 587.”).
20          Nevertheless, the submission of a criminal referral doesn’t automatically qualify as
21   privileged conduct under Section 587. Comment (e) to Section 587 provides that “the rule
22   stated in this Section applies only when the communication has some relation to a
23   proceeding that is contemplated in good faith and under serious consideration. The bare
24   possibility that the proceeding might be instituted is not to be used as a cloak to provide
25   immunity for defamation when the possibility is not seriously considered.” Here, there are
26   28
            The parties have not briefed whether a law enforcement officer (Roberts) or
27   municipality (the City) qualifies as a “party to private litigation or a private prosecutor” for
28   purposes of defamation immunity under Section 587. Thus, the Court assumes, without
     deciding, that such parties may qualify.


                                                  - 43 -
 1   disputed issues of fact as to whether Roberts actually believed the submission of the
 2   referrals would result in prosecution (which is different from whether the referrals were
 3   supported by probable cause), so Defendants are not entitled to summary judgment based
 4   upon a claim of absolute privilege.29
 5          Nor are Plaintiffs entitled to summary judgment on their claim for defamation based
 6   on the incident reports. As discussed above, a reasonable juror could conclude that
 7   Defendants’ transmission of at least some of the reports was absolutely privileged
 8   conduct.30 Additionally, Defendants contend that anyone who received the incident reports
 9   would be able to tell Plaintiffs were not actually arrested—it is undisputed that the
10   computer system required the author to check the “arrested” box (Doc. 110 at 2) and
11   Defendants state that the prosecutors and other individuals who received the incident
12   reports were aware of this glitch. (Doc. 104 at 5.) This is a textbook example of an issue
13   of fact that cannot be resolved at summary judgment. Cf. Burns, 993 P.2d at 1129 (“The
14   trial court first decides whether, under all the circumstances, a statement is even capable of
15   a defamatory meaning. If so found, the jury then determines whether the defamatory
16   29
             Additionally, Plaintiffs challenge not only the submission of the incident reports to
17   two prosecutor’s offices (the MCAO and the Glendale City Prosecutor’s Office), but also
     the submission of the incident reports to AZPOST, which is not a prosecutor’s office.
18
     Defendants’ motion does not attempt to explain how or why Section 587 would apply to
19   such a submission. And although Defendants assert for the first time in their reply that the
     submission of reports to AZPOST was “conditionally privileged” (Doc. 109 at 6), “[t]he
20
     district court need not consider arguments raised for the first time in a reply brief.” Zamani,
21   491 F.3d at 997.
22
     30
            Plaintiffs argue that the inclusion of false information in a police report can’t be
     considered privileged conduct because “[m]aking a false report to the police is a crime.”
23   (Doc. 110 at 3.) But this observation undermines, rather than supports, Plaintiffs’ position.
24   In Ledvina v. Cerasani, 146 P.3d 70 (Ariz. Ct. App. 2006), the court rejected the argument
     that an absolute privilege against civil defamation liability would “work to protect those
25   who make intentionally false and malicious defamatory statements to police” because
26   “there are safeguards for the subjects of malicious accusations, and disincentives for
     making scurrilous allegations to police,” which include the potential for criminal
27   prosecution for making a false statement. Id. at 75-76. Put another way, civil immunity
28   for making false statements to a prosecutor’s office isn’t incompatible with potential
     criminal liability for the same conduct.


                                                 - 44 -
 1   meaning was actually conveyed.”) (internal citation omitted).
 2          Given this conclusion, there is no need to address the parties’ remaining arguments
 3   concerning the “terminated for cause” statement to AZPOST and the Brady list. Neither
 4   side is entitled to summary judgment on the defamation claim.
 5                 2.      Negligence
 6          Both parties move for summary judgment concerning Plaintiffs’ negligence claim.
 7   (Doc. 98 at 16-17; Doc. 100 at 11-12.)
 8          Once again, the analysis is complicated by the fact that Plaintiffs’ theory of liability
 9   is difficult to pin down. In their MIDP disclosure statement, Plaintiffs stated that their
10   negligence claim was based on the City’s operation of “a flawed record system that creates
11   records of arrest for any misdemeanor or felony referral to a prosecutor’s office, even if no
12   arrest actually occurred.” (Doc. 98-3 at 10.) Similarly, in their affirmative summary
13   judgment motion, Plaintiffs state that their “negligence claim involves the failure to comply
14   with the proper standard of care that would be expected of a reasonable police officer/police
15   department regarding the public records maintained toward an individual who had not been
16   arrested.” (Doc. 100 at 11.) These statements suggest the negligence claim is premised
17   solely on the creation of the incident reports that falsely stated Plaintiffs had been arrested.
18          Nevertheless, Defendants argued in their summary judgment motion, which was
19   filed on the same day that Plaintiffs’ motion was filed, that the “negligence claim appears
20   to be based” on two different theories: (1) negligence in creating false law enforcement
21   records, and (2) negligence in conducting the criminal investigations. (Doc. 98 at 16.) In
22   their response, Plaintiffs didn’t dispute this characterization or clarify that they were only
23   pursuing the former theory. To the contrary, they advanced a variety of reasons why
24   Defendants should be held liable for conducting a negligent investigation, including
25   “ignor[ing] compelling exculpatory evidence.” (Doc. 105 at 15-16.)
26          In an abundance of caution, the Court will analyze both theories below, even though
27   it is questionable whether the “negligent investigation” theory is properly part of the case.
28          …


                                                  - 45 -
 1                        a.     False arrest records
 2          “To establish a claim for negligence, a plaintiff must prove four elements: (1) a duty
 3   requiring the defendant to conform to a certain standard of care; (2) a breach by the
 4   defendant of that standard; (3) a causal connection between the defendant’s conduct and
 5   the resulting injury; and (4) actual damages.” Gipson v. Kasey, 150 P.3d 228, 230 (Ariz.
 6   2007). Thus, “negligence that results in no immediate harm or damage delays accrual of
 7   the cause of action until such damage is sustained. And, the damage must be actual and
 8   appreciable, non-speculative, and more than merely the threat of future harm.” CDT, Inc.
 9   v. Addison, Roberts & Ludwig, C.P.A., Inc., 7 P.3d 979, 982-83 (Ariz. Ct. App. 2000)
10   (citations and internal quotation marks omitted). See also Amfac Distribution Corp. v.
11   Miller, 673 P.2d 792, 793 (Ariz. 1983) (“Negligence alone is not actionable; actual injury
12   or damages must be sustained before a cause of action in negligence is generated.”). In
13   discussing “uniform rules of damages for all tort cases,” the Arizona Supreme Court has
14   noted that “[o]ne of the basic principles of damage law is the concept that a wrongdoer
15   may be held liable for all damages which he may have caused and all costs which the victim
16   may sustain as a result of the wrong.” Univ. of Arizona Health Scis. Ctr. v. Superior Court
17   of State In & For Maricopa Cty., 667 P.2d 1294, 1300 (Ariz. 1983). “[T]he right to
18   damages must be established without speculation, but . . . uncertainty as to the amount of
19   those damages will not preclude recovery and is a question for the jury.” Id. at 1301. See
20   also Felder v. Physiotherapy Assocs., 158 P.3d 877, 885 (Ariz. Ct. App. 2007) (noting in
21   a negligence suit that although “uncertainty as to the amount of damages does not preclude
22   recovery . . . ‘conjecture or speculation’ cannot provide the basis for an award of
23   damages”).
24          Defendants argue that any negligence claim premised on the creation of false arrest
25   records must be rejected because (1) Plaintiffs seek to rely on a theory of negligence per
26   se, yet that theory was not properly pleaded in their complaint or disclosed during the
27   discovery process, and (2) Plaintiffs cannot show damages because the only people who
28   saw the records were investigators and prosecutors who knew what the checked box meant.


                                                - 46 -
 1   (Doc. 98 at 17; 109 at 10.) Plaintiffs respond that (1) they are entitled to argue a negligence
 2   per se theory, and (2) “there is evidence concerning damages . . . [because] the Parties have
 3   produced economic damage reports,” and “[t]he jury is also free to make an award for pain
 4   and suffering.” (Doc. 105 at 16-17.)
 5          Defendants’ first argument is without merit. “Negligence per se is not a cause of
 6   action separate from common law negligence. It is a doctrine under which a plaintiff can
 7   establish the duty and breach elements of a negligence claim based on a violation of a
 8   statute that supplies the relevant duty of care.” Craten v. Foster Poultry Farms Inc., 305
 9   F. Supp. 3d 1051, 1054 n.2 (D. Ariz. 2018). Thus, negligence per se need not be pleaded
10   separately to be argued at summary judgment. Id. See also Hernandez v. Singh, 2019 WL
11   367994, *6 n.5 (D. Ariz. 2019).
12          Defendants’ second argument is not so easily dismissed. As noted, Plaintiffs
13   contend they sustained two different categories of damages as a result of Defendants’
14   negligent creation of false arrest records: economic damages and pain-and-suffering
15   damages. But the only evidence proffered by Plaintiffs for their economic damage claim
16   is a non-page-specific citation to the experts’ damage reports. (Doc. 105 at 17, citing Doc.
17   99.) The cross-referenced materials are 128 pages long and it’s unclear where, exactly,
18   Plaintiffs hoped to direct the Court’s attention. This, alone, is a sufficient basis for
19   summary judgment on the negligence claim for economic damages. See Fed. R. Civ. P.
20   56(c)(3) (“The court need consider only the cited materials . . . .”); Gensler, supra, at 160
21   (“The court has no duty to search the record to identify the facts that might . . . defeat
22   summary judgment.”).
23          In any event, it appears that Plaintiffs’ expert relied on the checked “arrest” box as
24   one reason why Darren’s future ability to obtain employment as a law enforcement officer
25   would be impaired. (Doc. 99-1 at 12.) But to survive summary judgment, Plaintiffs needed
26   to show, without conjecture or speculation, that the allegedly tortious conduct relating to
27   the arrest records actually caused them to suffer economic harm. Plaintiffs have failed to
28   do so. The only parties that have set eyes on these records are investigators, prosecutors,


                                                 - 47 -
 1   and (according to Darren) AZPOST. (Doc. 100-1 at 5; Doc. 104 at 3.) The theoretical risk
 2   that some unknown party might, in the future, see these records, which in turn might impair
 3   Darren’s ability to secure a future law enforcement job, is too speculative for this type of
 4   economic damage claim to survive summary judgment.
 5          Finally, as for the availability of pain-and-suffering damages, the analysis is
 6   complicated by the fact that Plaintiffs’ brief doesn’t identify any evidence of such
 7   damages—it merely asserts that the jury could choose to award them. This is not the
 8   appropriate way to avoid summary judgment.            Nevertheless, during oral argument,
 9   Plaintiffs’ counsel pointed out that Darren’s affidavit, which is part of the summary
10   judgment record, contains an avowal that he has suffered “deteriorating health caused by
11   the stress of these events.” (Doc. 105-1 at 8 ¶ 17.) Counsel thus argued that Darren should
12   be allowed to present a claim for “anxiety” damages to the jury and identified Felder as a
13   case supporting this outcome.31
14          This argument is unavailing. In Arizona, “the rule is that where no malice or intent
15   is shown, no damages may be awarded for mental anguish or distress of mind. The
16   exception to the rule occurs when it is shown that there is a physical invasion of a person
17   or the person’s security.” Valley Nat’l Bank v. Brown, 517 P.2d 1256, 1261 (Ariz. 1974).
18   Thus, Arizona courts have repeatedly rejected claims for anxiety damages in negligence
19   actions where the plaintiff did not suffer any physical invasion. See, e.g., DeStories v. City
20   of Phoenix, 744 P.2d 705 (Ariz. Ct. App. 1987) (plaintiffs could not recover emotional
21   distress damages arising from asbestos exposure); Deno v. Transamerica Title Ins. Co.,
22   617 P.2d 35, 37 (Ariz. Ct. App. 1980) (noting that “[o]ur Supreme Court has placed
23   restrictions upon recovery for emotional distress where the basis for such a recovery is
24
     31
            During oral argument, Defendants’ counsel attempted to respond to Plaintiffs’
25   belated proffer of anxiety-related evidence by stating that Plaintiffs had retained a
26   psychological expert to evaluate Darren, but the expert concluded that Darren did not “have
     any treatable mental conditions associated with happened here.” Defendants’ counsel
27   further noted that she would have attached that evidence to the summary judgment briefing
28   had she known Plaintiffs would be raising an anxiety claim. This underscores why it was
     necessary for Plaintiffs to properly raise their claims and arguments in their motion papers.


                                                 - 48 -
 1   negligence and emotional distress is unintended” and concluding that plaintiffs could not
 2   recover damages for the emotional distress they experienced as a result of a title company’s
 3   mistake in describing land they purchased). In contrast, the court in Felder—which is the
 4   case cited by Plaintiffs to support their position—allowed the plaintiff’s anxiety claim to
 5   proceed because he “suffered physical injuries, including an orbital bone fracture, ruptured
 6   retinal tissue, subretinal hemorrhaging, and other injuries to his eye.” 158 P.3d at 889.
 7   Thus, “[b]ecause Felder suffered serious physical harm, he is able to recover for his
 8   anxiety.” Id.
 9          Here, the Court has already dismissed Plaintiffs’ claim for intentional infliction of
10   emotional distress (Doc. 32) and there is no suggestion that Defendants’ alleged negligence
11   (i.e., checking the wrong box in an incident report) caused a physical invasion of Darren’s
12   body, let alone a physical invasion akin to the invasion in Felder. Accordingly, Plaintiffs
13   cannot recover anxiety damages as part of their negligence claim. And because they have
14   not identified any non-speculative evidence of other damages, it follows that Defendants
15   are entitled to summary judgment on this claim.
16                         b.     Negligent police investigation
17          Under Arizona law, a city cannot be held liable for simple negligence on the part of
18   police officers in the course of investigative police work. Spooner v. City of Phoenix, 435
19   P.3d 462, 467 (Ariz. Ct. App. 2018). However, “[i]t would appear that in Arizona [a] city
20   may be liable if its police officers are grossly negligent in their investigation of a crime
21   which results in an arrest.” Landeros v. City of Tucson, 831 P.2d 850, 851 (Ariz. Ct. App.
22   1992). “Gross negligence is highly potent, and when it is present it fairly proclaims itself
23   in no uncertain terms. It is ‘in the air,’ so to speak. It is flagrant and evinces a lawless and
24   destructive spirit.” Merritt v. Arizona, 2019 WL 6050237, *22 (D. Ariz. 2019) (quotation
25   omitted).
26          Defendants argue that (1) Plaintiffs did not plead gross negligence in the SAC, (2)
27   there was no arrest, (3) Plaintiffs cannot establish the elements of gross negligence32 on
28
     32
            The case Defendants cite to establish the elements of gross negligence in a police

                                                  - 49 -
 1   this factual record, and (4) probable cause is a complete defense to a grossly negligent
 2   police investigation. (Doc. 98 at 17; Doc. 109 at 11-12.) Plaintiffs respond by attempting
 3   to distinguish the “arrest” requirement that seems to appear in Landeros and arguing that
 4   gross negligence is usually a question for the jury. (Doc. 105 at 16.)
 5          Plaintiffs have identified no evidence showing that the police investigation was
 6   sufficiently flagrant, lawless, and destructive to constitute gross negligence. Elsewhere in
 7   their briefing Plaintiffs question the methodology of the investigation, but a merely
 8   unreasonable investigation is insufficient to support a claim of gross negligence. Merritt,
 9   2019 WL 6050237 at *22. See also Marlowe v. Pinal County, 2008 WL 4264724, *12 (D.
10   Ariz. 2008) (finding no gross negligence where officer went to the wrong house and
11   detained the wrong person while ignoring many obvious signs of his errors). Moreover,
12   other courts in this district have treated the failure to plead gross negligence as a basis for
13   dismissal. Hulstedt v. City of Scottsdale, 884 F. Supp. 2d 972, 1017 (D. Ariz. 2012)
14   (“Plaintiffs have not alleged that the officers engaged in gross negligence, and the time to
15   amend their complaint is long past.”).
16          Accordingly, Defendants’ motion for summary judgment on Plaintiffs’ negligence
17   claim will be granted, and Plaintiffs’ motion for partial summary judgment on duty and
18   breach will be denied.
19                 3.     Loss of Consortium
20          Defendants argue that Amy’s claim for loss of consortium must be dismissed
21   because (1) if Darren’s negligence claim fails, there’s no underlying tort from which the
22   loss of consortium can be derived, and (2) loss of consortium was not expressly stated in
23   Amy’s notice of claim. (Doc. 98 at 18.) In response, Plaintiffs argue that the facts provided
24   in Amy’s notice of claim provided the City with sufficient notice to assess liability, as
25   required by A.R.S. § 12-821.01. (Doc. 105 at 17.)
26
     investigation, Kerns v. United States, 2007 WL 552227 (D. Ariz. 2007), was reversed by
27   the Ninth Circuit, which held that “the district court erred in permitting Kerns to proceed
28   on his alternative theory based on the Arizona tort of gross negligence by an investigator.”
     Kerns v. United States, 2009 WL 226207, *1 (9th Cir. 2009).


                                                 - 50 -
 1          “Consortium includes love, affection, protection, support, services, companionship,
 2   care, society, and in the marital relationship, sexual relations. . . [and] [t]he purpose of a
 3   consortium claim is to compensate for the loss of these elements.” Barnes v. Outlaw, 964
 4   P.2d 484, 487 (Ariz. 1998) (internal quotation omitted). “Loss of consortium is a derivative
 5   claim, which means that the success of a loss-of-consortium claim is dependent on the
 6   success of another claim.” Martin v. Staheli, 2019 WL 6904511, *4 (Ariz. Ct. App. 2019).
 7   An underlying cause of action is a threshold requirement for a loss of consortium claim,
 8   but the plaintiff must also show a loss of affection or companionship. Barnes, 964 P.2d at
 9   487. (“We do not mean to suggest that in every tort action there exists a corresponding
10   loss of consortium claim. There must first be some basis to infer that affection or
11   companionship was actually lost.”).
12          Although the Court has dismissed Plaintiffs’ negligence claim, other claims remain.
13   Defendants fail to explain why Amy could have only experienced a loss of consortium as
14   a result of negligence.       Her consortium claim derives from an alleged loss of
15   companionship and affection, and it’s at least conceivable that torts other than negligence
16   could cause such losses. Indeed, other courts have recognized that loss of consortium
17   claims may be derivative of torts other than negligence. See, e.g., Linn v. Montgomery,
18   903 N.W.2d 337, 343 (Iowa 2017) (defamation); Tavilla v. City of Phoenix, 2011 WL
19   4794940, *9 (Ariz. Ct. App. 2011) (intentional infliction of emotional distress). Thus, to
20   the extent Amy’s loss of consortium results from Darren’s remaining claims, Defendants’
21   first argument for summary judgment is unavailing.
22          Arizona’s notice of claim statute provides that parties with claims against a public
23   entity or employee “shall file claims with the person or persons authorized to accept service
24   . . . as set forth in the Arizona rules of civil procedure within one hundred eighty days after
25   the cause of action accrues.” A.R.S. § 12-821.01(A). The notice of claim “shall contain
26   facts sufficient . . . to understand the basis on which liability is claimed. The claim shall
27   also contain a specific amount for which the claim can be settled and the facts supporting
28   that amount.” Id. “If a notice of claim is not properly filed within the statutory time limit,


                                                 - 51 -
 1   a plaintiff’s claim is barred by statute.” Falcon ex rel. Sandoval v. Maricopa Cty., 144
 2   P.3d 1254, 1256 (Ariz. 2006). “Actual notice and substantial compliance do not excuse
 3   failure to comply with the statutory requirements of A.R.S. § 12-821.01(A).” Id. However,
 4   “as long as a claimant provides facts to support the amount claimed, he has complied with
 5   the supporting-facts requirement of the statute, and courts should not scrutinize the
 6   claimant’s description of facts to determine the ‘sufficiency’ of the factual disclosure.”
 7   Backus v. State, 203 P.3d 499, 505 (Ariz. 2009).
 8          Amy’s notice of claim provides, in relevant part, that her “marital community [has]
 9   suffered due to the improper and illegal acts of others.” (Doc. 98-13 at 6.) Although this
10   statement is vague and conclusory, it adequately put the City on notice of Amy’s theory of
11   liability and the basis for the amount claimed. Andrich v. Kostas, 2020 WL 377093, *7
12   (D. Ariz. 2020) (noting that the level of scrutiny required for a notice of claim is different
13   from Rule 12(b)(6) and Iqbal). The notice of claim doesn’t use the term “loss of
14   consortium,” but Defendants have not identified a case holding that the failure to use such
15   magic words is fatal. Summary judgment on this claim is accordingly denied.
16          D.     Constructive Discharge
17          In Count Eight of the SAC, Darren asserts a claim for “wrongful
18   termination/constructive discharge.”     (Doc. 35 ¶¶ 248-56.)      The SAC explains that,
19   although the Court previously dismissed Darren’s state-law constructive discharge claim
20   against Roberts, his state-law constructive discharge claim against the City remains intact
21   and he is also asserting a “federal constructive discharge claim” against Roberts and the
22   City. (Id. ¶ 250.)
23          Defendants contend they are entitled to summary judgment on the constructive
24   discharge claim because Darren “was not presented with the choice of retirement or
25   termination” and instead made a voluntary choice to retire, before the PSB investigation
26   concluded, in an effort to avoid discipline arising from that investigation. (Doc. 98 at 4.)
27   Defendants liken this case to Knappenberger, in which the Ninth Circuit rejected a
28   constructive-discharge claim brought by a different PPD official who resigned while an


                                                 - 52 -
 1   administrative investigation was pending. Plaintiffs respond that (1) Knappenberger is
 2   distinguishable because the plaintiff in that case alleged that he was “coerced” into
 3   resigning, whereas Darren’s theory in this case (as it pertains to his federal constructive
 4   discharge claim) is that he was exposed to “intolerable working conditions,” and (2)
 5   Defendants ignore that Darren is also asserting a state-law constructive discharge claim
 6   against the City, which is governed by a different standard than a federal claim
 7   (“objectively difficult or unpleasant working conditions”). (Doc. 105 at 2-4.) In their
 8   reply, Defendants argue for the first time that the conditions to which Darren was exposed
 9   were insufficiently unpleasant to result in a constructive discharge under state law. (Doc.
10   109 at 2.)
11          It is questionable whether Darren will be able to prevail on a constructive discharge
12   claim at trial. The SAC suggests his federal constructive discharge claim is derivative of
13   his claim under 42 U.S.C. § 1983 (Doc. 35 ¶ 250), but the Court has now granted summary
14   judgment to Defendants on the § 1983 claim. Additionally, although Darren asserts in his
15   moving papers that his “state law constructive discharge claim under A.R.S. § 23-1502(A)
16   . . . [is] a standalone claim” (Doc. 105 at 3), Arizona courts have made clear “that although
17   constructive discharge may transform a resignation into a discharge,” the discharge, “by
18   itself, . . . does not afford an employee a remedy.” Peterson v. City of Surprise, 418 P.3d
19   1020, 1023 (Ariz. Ct. App. 2018). Instead, “[t]o prevail on a claim for constructive
20   discharge, an employee also must prove a common-law or statutory claim for wrongful
21   termination.” Id. Finally, Defendants’ reply identifies a variety of reasons why the conduct
22   to which Darren was exposed may be insufficient, under state law, to transform his
23   resignation into a discharge.
24          Nevertheless, Defendants are not entitled to summary judgment because the sole
25   argument they raised in their motion—that Darren’s claim fails under Knappenberger—
26   misses the mark. A claim for constructive discharge on the basis of coercion (which was
27   the claim in Knappenberger) is distinct from a claim premised on discriminatory or
28   intolerable working conditions (which is Darren’s claim here). Knappenberger, 566 F.3d


                                                - 53 -
 1   at 940 (“We deemed Kalvinskas’s choice to be involuntary not because of discriminatory
 2   or intolerable working conditions, but rather, because of the coercion inherent in the choice
 3   between retirement and a complete deprivation of income.”). It would be impermissible to
 4   grant summary judgment to Defendants on Plaintiffs’ state-law constructive discharge
 5   claim based on arguments raised for the first time in a reply. Zamani, 491 F.3d at 997.
 6          E.     Collateral Source Rule
 7          Darren is currently receiving retirement benefits from the Public Service Personnel
 8   Retirement System (“PSPRS”). (Doc. 100 at 15-16; Doc. 110 at 9-11.) Plaintiffs argue
 9   that the collateral source rule applies to their claims, and therefore Darren’s damages
10   should not be offset by his PSPRS retirement benefits, because (1) the City did not provide
11   all of the funding for his PSPRS benefits (he made mandatory contributions through payroll
12   deductions), (2) PSPRS is a state pension plan, not a pension plan established and
13   administered by the City, and (3) applying an offset would result in a windfall to City. (Id.)
14   Defendants argue the collateral source rule is inapplicable because (1) they pay into
15   PSPRS, and will continue to pay into PSPRS, for the benefit of Darren, meaning it is not a
16   “wholly independent” source, and (2) denying an offset would result in a windfall to
17   Darren. (Doc. 104 at 14-17.)
18          Plaintiffs have the better side of this argument. From the outset, it should be
19   acknowledged that there is an array of conflicting caselaw from other jurisdictions (which
20   both parties have cited in their briefs) concerning whether a law enforcement officer’s
21   pension benefits should be deemed a collateral source in a tort action.33 Nevertheless, the
22
23   33
             Compare King v. City of New York, 2007 WL 1711769, *2 (S.D.N.Y. 2007) (“The
24   City Legislature enacted the Pension out of a moral obligation, and its benefits are available
     regardless of whether the City is the tortfeasor. Many courts in similar circumstances have
25   concluded that social security benefits, insurance benefits, and other special funds do not
26   serve as offsets. As this Pension is intended for the general welfare of New York City
     firefighters and police officers, the Pension can aptly be characterized as a fringe benefit.
27   It is therefore a collateral source covered by the rule.”) with Russo v. Lorenzo, 67 So.3d
28   1165 (Fla. Ct. App. 2011) (deceased police officer’s pension was not collateral source, so
     officer’s wife’s damages in wrongful death action had to be reduced by pension benefits).


                                                 - 54 -
 1   Court must follow Ninth Circuit and Arizona law when determining the applicability of
 2   the collateral source rule in this case. In re Air Crash Disaster Near Cerritos, Cal. on Aug.
 3   31, 1986, 982 F.2d 1271, 1277 (9th Cir. 1992) (“A federal court applies state law in matters
 4   involving the collateral source rule.”).
 5          “The collateral source rule is well established in Arizona tort law.” Lopez v.
 6   Safeway Stores, Inc., 129 P.3d 487, 491 (Ariz. Ct. App. 2006). It “requires that payments
 7   made to or benefits conferred on the injured party from other sources are not credited
 8   against the tortfeasor’s liability, although they cover all or a part of the harm for which the
 9   tortfeasor is liable.” Id. (citation, brackets, and internal quotation marks omitted). “In
10   many respects, the rule is punitive because it allows a plaintiff to fully recover from a
11   defendant for an injury even when the plaintiff has recovered from a source other than the
12   defendant for the same injury.” Id. at 491-92 (citations and internal quotation marks
13   omitted). At bottom, the collateral source rule represents “an attempt to resolve a basic
14   conflict between two guiding principles of tort law, namely, (1) the limitation of
15   compensation to the injured party to the amount necessary to make him whole and (2) the
16   avoidance of a windfall to the tortfeasor if a choice must be made between him and the
17   injured party. Because the law must sanction one windfall and deny the other, it favors the
18   victim of the wrong rather than the wrongdoer.” Id. at 496 (citation omitted).
19          Defendants rely heavily on Hall v. Olague, 579 P.2d 577 (Ariz. Ct. App. 1978), in
20   support of their claim that Darren’s PSPRS benefits should not be deemed a collateral
21   source under Arizona law. Specifically, Defendants seize on the following sentence within
22   Hall: “The so-called ‘collateral source rule’ states that total or partial compensation for an
23   injury which the injured party receives from a collateral source wholly independent of the
24   wrongdoer does not operate to reduce the damages recoverable from the wrongdoer.” Id.
25   at 577 (emphasis added). Defendants reason that, because “the City paid into PSPRS while
26   [Darren] was employed, and will continue to pay into PSPRS for the benefit of [Darren],”
27   it follows that his PSPRS benefits cannot be considered a “wholly independent” source of
28   benefits. (Doc. 104 at 15-16.)


                                                 - 55 -
 1          This argument is unavailing. Hall involved a tort action by an Air Force sergeant
 2   who sustained injuries in an automobile accident that prevented him from working for a
 3   year. 579 P.2d at 577. The trial court precluded the sergeant from seeking damages for
 4   his year of lost wages, under the theory that he’d already received full compensation for
 5   those wages under a federal statute that entitles members of the armed services to “pay no
 6   matter how disabled,” but the Arizona Court of Appeals reversed, holding that the trial
 7   court erred in failing to apply the collateral source rule. Id. In reaching this conclusion,
 8   the court looked to the Restatement of Torts. Id. The court also stated that “the serviceman
 9   had constructively paid for the benefits” because service members “receive[] and accept[]
10   a lower salary than may be expected from the equivalent civilian occupation in exchange
11   for security and benefits not available to most employees in civilian life.” Id. at 579.
12          Hall does not support Defendants’ position.         First, the “wholly independent”
13   language in Hall was arguably dicta. The outcome in Hall did not turn on whether the
14   defendant had paid for any portion of the plaintiff’s wage-replacement benefit. Second,
15   the sentence containing the “wholly independent” language was immediately followed by
16   an approving citation to the Restatement of Torts—and as discussed below, the
17   Restatement undermines, rather than supports, Defendants’ position. Third, the logic of
18   Hall suggests that Darren’s PSPRS benefits also should be considered a collateral source—
19   there is a strong argument that he, like the Air Force sergeant in Hall, “constructively” paid
20   for his PSPRS benefits by agreeing to perform a job that involves dangers and risks to
21   which civilians are not exposed. The PRPRS was established was “to provide a uniform,
22   consistent and equitable statewide program for public safety personnel who are regularly
23   assigned hazardous duty in the employ of the state of Arizona or a political subdivision
24   thereof.” A.R.S. § 38-841(B).
25          Turning back to the Restatement, Arizona courts have repeatedly looked to it when
26   determining the scope of the collateral source rule. See, e.g., Lopez, 129 P.3d at 491-94;
27   Hall, 579 P.2d at 577. The relevant provision of Restatement (Second) of Torts addressing
28   the collateral source rule is Section 920A. Comment (c) to Section 920A specifically


                                                 - 56 -
 1   identifies “pensions under special retirement acts” as “collateral benefits [that should] not
 2   be subtracted from the plaintiff’s recovery.” This suggests PSPRS benefits also should be
 3   deemed a collateral source.
 4          Additionally, the Reporter’s Note to Section 920A cites Sinovich v. Erie R. Co., 230
 5   F.2d 658 (3d Cir. 1956), as a decision properly applying the collateral source rule to
 6   pension benefits. In Sinovich, a railroad employee sued his employer after sustaining
 7   injuries during an on-the-job accident. Id. at 659. During trial, the defendant was allowed
 8   to introduce evidence that it was paying pension benefits to the plaintiff. Id. at 660.
 9   Notably, the pension plan was “jointly contributed to by the employer and the employee
10   during the years of service.” Id. The Third Circuit reversed, holding that the pension
11   payments “were not to be considered in computing plaintiff’s losses.” Id. at 662. This
12   outcome further undermines Defendants’ argument that, whenever an employer pays a
13   portion of the employee’s pension or retirement fund premiums, payments from the fund
14   cannot be considered a collateral source. If that were the rule, Sinovich would have come
15   out differently.
16          Defendants also cite McLean v. Runyon, 222 F.3d 1150 (9th Cir. 2000), as a case
17   supporting their position, but McLean actually cuts against them. Although McLean
18   affirmed the district court’s determination that an employee’s front and back pay award
19   should be offset by his federal workers’ compensation (“FECA”) benefits, it did so only
20   because “[w]orkers’ compensation benefits under FECA are ultimately paid entirely by
21   [the employer] and thus are not derived from a collateral source.” Id. at 1156 (emphasis
22   added). In a footnote, the court clarified that “benefits received from a special government
23   fund supplied in part by contributions from the beneficiary . . . do not offset damages paid
24   from a government agency” and that an offset is required “only when it is clear that the
25   government paid for the entire benefit.” Id. at 1156 n.8 (citation omitted and emphasis
26   added). Here, Defendants acknowledge they did not pay “the entirety” of Darren’s PSPRS
27   premiums—instead, the PSPRS benefits were derived “in part [from] contributions by the
28   beneficiary,” Darren. Thus, an offset is not required. See also EEOC v. Grady, 857 F.2d


                                                - 57 -
 1   383, 390 (7th Cir. 1988) (“Funds supported in part—but not entirely—by contributions
 2   from the defendant are generally considered collateral.”).
 3          Finally, Defendants argue that Corzo v. Maricopa Cty. Cmty. Coll. Dist., No. CV-
 4   15-02552-PHX-ESW (D. Ariz. Jan. 16, 2019), Dkt. No. 340, supports their position, but
 5   the unpublished order in that case suggests that the court declined to apply the collateral
 6   source rule to the plaintiff’s state retirement benefits because he was asserting a breach-of-
 7   contract claim, not a tort claim.    Under Arizona law, “[t]he collateral source rule is a
 8   concept of damages in tort cases and does not apply to an ordinary breach of contract case.”
 9   Grover v. Ratliff, 586 P.2d 213, 215 (Ariz. Ct. App. 1978).34
10          Accordingly, Plaintiffs are entitled to summary judgment concerning the application
11   of the collateral source rule.35
12   III.   Motion To Exclude Defendants’ Expert
13          Plaintiffs seek to exclude certain opinions proffered by Defendants’ expert witness,
14   Brent Taylor, on the grounds that (1) some of the challenged opinions amount to an
15   impermissible legal opinion concerning the applicability of the collateral source rule, (2)
16   his methodology in reaching a conclusion about Darren’s remaining work-life with the
17   PPD is unreliable and relies on faulty reasoning, and (3) his opinion about Darren’s
18   mitigation efforts lacks a sufficient factual foundation and is outside the scope of his
19   expertise. (Doc. 99.)
20          A.     Legal Standard
21          Federal Rule of Evidence 702 governs the admissibility of expert testimony. “The
22   34
             Defendants suggest the plaintiff in Corzo was asserting tort claims (Doc. 104 at 16),
23   but this suggestion is difficult to reconcile with the text of the January 16, 2019 unpublished
     order, which cited Grover and focused on the inapplicability of the collateral source rule
24   in breach-of-contract actions.
25   35
            During oral argument, Defendants argued that even if Darren’s PSPRS benefits
26   should be considered a collateral source for purposes of his tort claims, the Court should
     retain the ability to consider those benefits (for offset purposes) when calculating any
27   award of front pay under Title VII. Because Plaintiffs have not yet had a chance to evaluate
28   and respond to this argument, the Court will treat it as an unresolved issue to be addressed
     before trial.


                                                 - 58 -
 1   party offering expert testimony has the burden of establishing its admissibility.” Bldg.
 2   Indus. Ass’n of Washington v. Washington State Bldg. Code Council, 683 F.3d 1144, 1154
 3   (9th Cir. 2012). As a threshold matter, an expert witness must be qualified “by knowledge,
 4   skill, experience, training, or education,” Fed. R. Evid. 702, but “Rule 702 ‘contemplates
 5   a broad conception of expert qualifications.’” Hangarter v. Provident Life & Acc. Ins. Co.,
 6   373 F.3d 998, 1015 (9th Cir. 2004) (citation and emphasis omitted).
 7          Under Rule 702, a qualified expert may testify if: “(a) the expert’s scientific,
 8   technical, or other specialized knowledge will help the trier of fact to understand the
 9   evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or
10   data; (c) the testimony is the product of reliable principles and methods; and (d) the expert
11   has reliably applied the principles and methods to the facts of the case.” The Federal Rules
12   of Evidence obligate trial courts to “ensure that any and all scientific testimony or evidence
13   admitted is not only relevant, but reliable.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
14   579, 589 (1993).
15          B.     Legal Opinion
16          As a general rule, “testimony in the form of an opinion or inference otherwise
17   admissible is not objectionable because it embraces an ultimate issue to be decided by the
18   trier of fact.” Fed. R. Evid. 704(a). “[A] witness may refer to the law in expressing an
19   opinion without that reference rendering the testimony inadmissible. Indeed, a witness
20   may properly be called upon to aid the jury in understanding the facts in evidence even
21   though reference to those facts is couched in legal terms.” Hangarter, 373 F.3d at 1017
22   (citation omitted). However, “instructing the jury as to the applicable law is the distinct
23   and exclusive province of the court.” Id. (internal quotation omitted). “[A]n expert witness
24   cannot give an opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of
25   law.” Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058 (9th Cir. 2008).
26          Plaintiffs object to paragraphs 9 and 13-18 of Taylor’s report. (Doc. 99 at 6.) In
27   these portions of his report, Taylor concludes that (1) Darren’s PSPRS pension benefits
28   should offset his earnings, and (2) as a result, the lowest of the three damage figures


                                                 - 59 -
 1   provided by Plaintiffs’ expert (i.e., $181,725) is the correct figure. (Doc. 99-1 at 44-45.)
 2   Defendants respond that Taylor’s report does not make a legal conclusion but is rather an
 3   application of professional literature and experience to the case at hand. (Doc. 103 at 3-5.)
 4          It is unnecessary to resolve whether the challenged portions of Taylor’s report
 5   constitute impermissible legal conclusions. As discussed in Part II.E above, Darren’s
 6   PSPRS benefits constitute a collateral source of benefits, so Defendants may not seek to
 7   offset his damages in this case by alluding to his PSPRS benefits. Accordingly, Taylor’s
 8   opinions concerning any PSPRS-related offset calculations would not “help the trier of fact
 9   to understand the evidence or to determine a fact in issue” and are inadmissible under Rule
10   702(a). Cf. Williams v. Manitowac Cranes, LLC, 2016 WL 146516 (S.D. Miss. 2016)
11   (excluding expert’s opinions under Rule 702(a) because they constituted impermissible
12   attempt to introduce collateral source evidence).36
13          C.     Darren’s Remaining Work-Life With The PPD
14          One of the key damage-related issues in this case is how long Darren, who began
15   working for the PPD in 1994 at the age of 24, would have continued working for the PPD
16   had he not been (allegedly) constructively discharged in 2017. Plaintiffs’ expert, Tim
17   Tribe, assumes that Darren would have continued working until 2026 (i.e., until the age of
18   56), then opted into the PPD’s deferred retirement option plan (“DROP”), and then worked
19   for the PPD for another five years before finally retiring in 2031. (Doc. 99-1 at 8, 11.)
20   Tribe’s report identifies a single piece of evidence—a phone call between Tribe and
21   Darren—as the providing the foundation for these assumptions. (Id. at 11 n.8.)
22          Defendants’ expert, Taylor, utilizes a different set of assumptions concerning
23   Darren’s expected tenure at PPD but-for the alleged constructive discharge. Specifically,
24   Taylor assumes that Darren would have opted into the DROP program after 24.5 years of
25   service (not after 32 years, as Tribe assumed) and would have continued working for PPD
26   for another 3.9 years afterward (not five years, as Tribe assumed). (Doc. 99-1 at 47.) The
27
28
     36
             This ruling, however, leaves unresolved whether the Court may consider Taylor’s
     offset calculations for purposes of calculating front pay under Title VII.


                                                - 60 -
 1   foundation for these assumptions, according to Taylor’s report, is “retirement information
 2   from the City of Phoenix for police officers who entered DROP and then retired from the
 3   PPD . . . . [This] data includes 707 police officers who entered DROP after June 25, 2001.”
 4   (Id. at 46.)
 5          Plaintiffs seek to preclude Taylor’s opinions concerning Darren’s future PPD
 6   earnings for three reasons: (1) Taylor’s data is based on the conduct of only 707 PPD
 7   officers, when data from 721 officers was available, (2) Taylor’s data omits officers who
 8   had not yet retired at the time the data was gathered, and thus improperly skews the average
 9   retirement age downward, and (3) Taylor should have compared Darren to “more
10   appropriate comparators” within the data set. (Doc. 99 at 7-8.)
11          These arguments lack merit. To be clear, Taylor is not offering the opinion that
12   Darren would have worked for 24.5 years, opted into the DROP program, and then worked
13   for another 3.9 years before retiring. Instead, Taylor is merely assuming those retirement
14   dates and milestones for purposes of formulating his damages-related opinions. (Doc. 99-
15   1 at 47 ¶ 24-25 [questioning the “assumptions” used by Plaintiffs’ expert, which “result in
16   higher but-for earnings and alleged damages,” and clarifying that “[I] use average PPD
17   officer assumptions regarding years of service time and time spent in DROP (based on the
18   18-year data)”]; id. at 49 ¶ 33 [“[Tribe’s] assumptions are aggressive and inconsistent. . . .
19   [U]sing reasonable assumptions based on actual PPD data, results in no alleged damages .
20   . . .”].) It is perfectly permissible for an expert to rely on assumptions when formulating
21   opinions. See Fed. R. Evid. 702, advisory committee notes to 2000 amendments (“The
22   language ‘facts or data’ is broad enough to allow an expert to rely on hypothetical facts
23   that are supported by the evidence.”). Disagreement with an expert’s assumptions does
24   not, in general, provide a basis for excluding the expert’s testimony. See, e.g., Marsteller
25   v. MD Helicopter Inc., 2018 WL 3023284, *2 (D. Ariz. 2018) (“The challenges to Equals’
26   opinions and the weaknesses in his assumptions are issues to be explored on cross-
27   examination.”); Biltmore Assocs., L.L.C. v. Thimmesch, 2007 WL 5662124, *6 (D. Ariz.
28   2007) (“Although Jenkins is not qualified to offer an opinion as to whether the shareholder


                                                 - 61 -
 1   claims ever existed, she is permitted to assume that they existed and base her damages
 2   calculation on that assumption.”); Flying Fish Bikes, Inc. v. Giant Bicycle, Inc., 2014 WL
 3   12621218, *1 (M.D. Fla. 2014) (drawing a distinction between “an expert’s unquestioned
 4   ability to render an opinion based on assumed facts and an opposing party’s ability to
 5   factually disprove the expert’s factual assumptions” and emphasizing that “[t]he prospect
 6   that the opposition might disprove assumed facts . . . presents no barrier to the admissibility
 7   of an expert’s opinion”).
 8          To be sure, “nothing in either Daubert or the Federal Rules of Evidence requires a
 9   district court to admit opinion evidence that is connected to existing data only by the ipse
10   dixit of the expert. A court may conclude that there is simply too great an analytical gap
11   between the data and the opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146
12   (1997). See also City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir.
13   2014) (“Joiner requires an expert to justify a foundational assumption or refute contrary
14   record evidence.”). Nevertheless, “[s]haky but admissible evidence is to be attacked by
15   cross examination, contrary evidence, and attention to the burden of proof, not exclusion.”
16   Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). “Basically, the judge is supposed to
17   screen the jury from unreliable nonsense opinions, but not exclude opinions merely because
18   they are impeachable.” Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,
19   969 (9th Cir. 2013). See also Fed. R. Evid. 702, advisory committee note to 2000
20   amendments (“[P]roponents do not have to demonstrate to the judge by a preponderance
21   of the evidence that the assessments of their experts are correct, they only have to
22   demonstrate by a preponderance of evidence that their opinions are reliable. . . . The
23   evidentiary requirement of reliability is lower than the merits standard of correctness.”)
24   (citation and internal quotation marks omitted).
25          Here, Taylor’s assumptions about Darren’s remaining work-life with the PPD have
26   a sufficient foundation. Taylor considered the average retirement ages from a large sample
27   of former PPD officers and then assumed that Darren, a former PPD officer, would have
28   taken their average path to retirement. Plaintiffs have not shown that using 721 rather than


                                                 - 62 -
 1   707 officers’ data would have changed the average retirement age, and the supposed
 2   “downward skew” resulting from omitting officers who have not yet retired is speculative.
 3   Moreover, even if these criticisms had some merit, the overarching point is that Taylor had
 4   some foundation and justification for his assumption concerning when Darren would
 5   retire—the statistical study concerning 707 PPD officers. Plaintiffs’ disagreement with
 6   that assumption is fodder for cross-examination at trial, not exclusion.
 7          D.      Mitigation Opinion
 8          Taylor opines that, had Darren taken a job with a private investigation firm rather
 9   than starting his own firm, he would have received more income to mitigate his damages.
10   (Doc. 99-1 at 47-48.) Plaintiffs object to this opinion because (1) Taylor “does not base
11   this assessment on any factors or evidence” and (2) this opinion falls outside the scope of
12   Taylor’s expertise because he is not a vocational expert. (Doc. 99 at 8-9.) Defendants
13   respond that Taylor’s opinion is grounded in fact and falls within his economic expertise.
14   (Doc. 103 at 8-11.)
15          Plaintiffs’ first objection is without merit. When opining about the earnings Darren
16   would have received as an employee of a private investigation firm, Taylor relied on the
17   same evidence that Plaintiffs’ expert used. (Compare Doc. 99-1 at 13 [Tribe report: “I
18   obtained the current income data for a private investigator in Arizona from the U.S. Bureau
19   of Labor Statistics ( . . . see Schedule 13)”] with Doc. 99-1 at 51 [Taylor report, relying on
20   Exhibit 13 from Tribe report].) The only difference is that Tribe assumed it would take
21   five years for Darren to start earning the mean salary earned by private investigators in
22   Arizona ($58,530), whereas Taylor assumed that Darren would begin earning the mean
23   salary immediately. (Id.) Exclusion is not warranted in this circumstance—Taylor made
24   an assumption, it has some foundational support, and Plaintiffs may attack it on cross-
25   examination.
26          Plaintiffs also question Taylor’s assumption that Darren could have secured a
27   private investigator position after leaving PPD. (Doc. 108 at 6.) They contend this is an
28   improper assumption because Taylor is not a vocational expert, he has not shown there


                                                 - 63 -
 1   were such jobs available, and Darren wasn’t, in fact, able to immediately replicate the
 2   average income of private investigators. (Id.) This marks yet another instance where
 3   Plaintiffs are confusing opinions with assumptions and does not provide a basis for
 4   excluding Taylor’s opinion.
 5                                              ***
 6         Accordingly, IT IS ORDERED that:
 7         (1)    Defendants’ motion for summary judgment on all remaining claims (Doc.
 8   98) is granted in part and denied in part.
 9         (2)    Plaintiffs’ motion for partial summary judgment (Doc. 100) is granted in
10   part and denied in part.
11         (3)    Plaintiffs’ motion to exclude Defendants’ expert witness (Doc. 99) is
12   granted in part and denied in part.
13         (4)    Plaintiffs’ motion to strike (Doc. 111) is denied.
14         Dated this 30th day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 64 -
